Exhibit 10.1

 

EXECUTION VERSION

 



 

 

REVOLVING CREDIT AGREEMENT

 

NMF SLF I, INC.

as the Initial Borrower

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent,

the Sole Lead Arranger and a Lender

 

February 25, 2020

 



 

 





 

 

TABLE OF CONTENTS

 





      Page         1.   DEFINITIONS 1           1.1 Defined Terms 1   1.2
Construction 36   1.3 Accounting Terms 37   1.4 UCC Terms 38   1.5 References to
Agreement and Laws 38   1.6 Times of Day 38   1.7 Interest Rates 38         2.
REVOLVING CREDIT LOANS 39         2.1 The Commitment 39   2.2 Revolving Credit
Commitment 39   2.3 Manner of Borrowing 39   2.4 Minimum Loan Amounts 41   2.5
Funding 41   2.6 [Reserved] 42   2.7 Interest 42   2.8 Determination of Rate 42
  2.9 [Reserved] 43   2.10 Qualified Borrowers 43   2.11 Use of Proceeds and
Qualified Borrower Guaranties 43   2.12 Fees 44   2.13 Unused Commitment Fee 44
  2.14 [Reserved] 44   2.15 [Reserved] 44   2.16 Extension of Maturity Date 44  
      3. PAYMENT OF OBLIGATIONS 45         3.1 Revolving Credit Notes 45   3.2
Payment of Obligations 45   3.3 Payment of Interest 45   3.4 Payments on the
Obligations 46   3.5 Prepayments 47   3.6 Reduction or Early Termination of
Commitments 48   3.7 Lending Office 48   3.8 Joint and Several Liability 48

 



-i-

 

 

4. CHANGE IN CIRCUMSTANCES 49         4.1 Taxes 49   4.2 Illegality 53   4.3
Inability to Determine Rates 53   4.4 Effect of Benchmark Transition Event 54  
4.5 Increased Cost and Capital Adequacy 55   4.6 Funding Losses 56   4.7
Requests for Compensation 56   4.8 Survival 57   4.9 Mitigation Obligations;
Replacement of Lenders 57         5. SECURITY 58         5.1 Liens 58   5.2 The
Collateral Accounts; Drawdowns 59   5.3 Agreement to Deliver Additional
Collateral Documents 60   5.4 Subordination 60         6. CONDITIONS PRECEDENT
TO LENDING 61         6.1 Obligations of the Lenders 61   6.2 Conditions to all
Loans 63   6.3 Addition of Qualified Borrowers 64   6.4 Addition of Borrowers 66
        7. REPRESENTATIONS AND WARRANTIES OF THE BORROWERS 67         7.1
Organization and Good Standing 67   7.2 Authorization and Power. 68   7.3 No
Conflicts or Consents 68   7.4 Enforceable Obligations 68   7.5 Priority of
Liens 68   7.6 Financial Condition 69   7.7 Full Disclosure 69   7.8 No Default
69   7.9 No Litigation 69   7.10 Material Adverse Effect 69   7.11 Taxes 69  
7.12 Principal Office; Jurisdiction of Formation 69   7.13 ERISA 70   7.14
Compliance with Law 70   7.15 Environmental Matters 70   7.16 Capital
Commitments and Contributions 71   7.17 Fiscal Year 71   7.18 Investor Documents
71

 



-ii-

 

 

  7.19 Margin Stock 71   7.20 Investment Company Status 71   7.21 No Defenses 72
  7.22 No Withdrawals Without Approval 72   7.23 Sanctions 72   7.24 Insider 72
  7.25 No Brokers 72   7.26 Investors 73   7.27 Organizational Structure 73  
7.28 Financial Condition 73   7.29 Beneficial Ownership Certification 73        
8. AFFIRMATIVE COVENANTS OF THE BORROWERS 73         8.1 Financial Statements,
Reports and Notices 73   8.2 Payment of Obligations 77   8.3 Maintenance of
Existence and Rights 77   8.4 Operations and Properties 77   8.5 Books and
Records; Access; Principal Office 77   8.6 Compliance with Law 77   8.7 Investor
Documents 77   8.8 Authorizations and Approvals 78   8.9 Maintenance of Liens 78
  8.10 Further Assurances 78   8.11 Maintenance of Independence 78   8.12 Taxes
78   8.13 Compliance with Constituent Documents 78   8.14 Investor Default 78  
8.15 Collateral Account 79   8.16 Compliance with Anti-Money Laundering Laws and
Anti-Corruption Laws 79   8.17 Solvency 79   8.18 Compliance with Sanctions 79  
8.19 RIC Status under the Internal Revenue Code; Investment Company Act 79      
  9. NEGATIVE COVENANTS 80         9.1 Borrower Information 80   9.2 Mergers,
Etc. 80   9.3 Limitation on Liens 80   9.4 Fiscal Year and Accounting Method 80
  9.5 Transfer of Subscribed Interests; Admission of Investors 80   9.6
Constituent Documents 81   9.7 Limitation on Investor Withdrawals 82   9.8
Transfers of Capital Commitments 82   9.9 Limitation on Indebtedness 82   9.10
Capital Commitments 82

 



-iii-

 

 

  9.11 Drawdowns 82   9.12 ERISA Compliance 82   9.13 Environmental Matters 83  
9.14 Limitations on Distributions 83   9.15 Limitation on Withdrawals of Funds
83   9.16 Exchange Listing 84   9.17 Transactions with Affiliates 84   9.18
Negative Pledge 84   9.19 Collateral Accounts 84   9.20 Limitations of Use of
Loan Proceeds 84         10. EVENTS OF DEFAULT 84         10.1 Events of Default
84   10.2 Remedies Upon Event of Default 87   10.3 Lender Offset 89   10.4
Performance by the Administrative Agent 90   10.5 Good Faith Duty to Cooperate
90         11. AGENCY PROVISIONS 90         11.1 Appointment and Authorization
of Agents 90   11.2 Delegation of Duties 91   11.3 Exculpatory Provisions 91  
11.4 Reliance on Communications 92   11.5 Notice of Default 92   11.6
Non-Reliance on Agents and Other Lenders 93   11.7 Indemnification 93   11.8
Agents in Their Individual Capacity 94   11.9 Successor Agents 94   11.10
Reliance by the Borrowers 95   11.11 Administrative Agent May File Proofs of
Claim 95         12. MISCELLANEOUS 96         12.1 Amendments 96   12.2 Sharing
of Offsets 98   12.3 Sharing of Collateral 99   12.4 Waiver 99   12.5 Payment of
Expenses; Indemnity 100   12.6 Notice 101   12.7 Governing Law 103   12.8 Choice
of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial by
Jury 103   12.9 Invalid Provisions 104   12.10 Entirety 104

 



-iv-

 

 

  12.11 Successors and Assigns; Participations 104   12.12 Defaulting Lenders
108   12.13 All Powers Coupled with Interest 109   12.14 Headings 110   12.15
Survival 110   12.16 Full Recourse 110   12.17 Availability of Records;
Confidentiality 110   12.18 Customer Identification Notice 111   12.19 Multiple
Counterparts 111   12.20 Term of Agreement 111   12.21 Inconsistencies with
Other Documents 111   12.22 Keepwell 111   12.23 Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 112

 



-v-

 

 

SCHEDULES       SCHEDULE I: Borrower Information SCHEDULE II: Lender Commitments
and Related Information SCHEDULE III: Borrower Organizational Structure    
EXHIBITS       EXHIBIT A: Schedule of Investors/Form of Borrowing Base
Certificate EXHIBIT B: Form of Note EXHIBIT C: Form of Security Agreement
EXHIBIT D: Form of Pledge of Collateral Account EXHIBIT E: Form of Request for
Borrowing EXHIBIT F: [RESERVED] EXHIBIT G: Form of Conversion Notice EXHIBIT H:
Form of Lender Assignment and Assumption EXHIBIT I: Form of Qualified Borrower
Promissory Note EXHIBIT J: Form of Qualified Borrower Guaranty EXHIBIT K:
Form of Responsible Officer’s Certificate EXHIBIT L: Form of Compliance
Certificate EXHIBIT M: [RESERVED] EXHIBIT N: Form of Facility Extension Request
EXHIBIT O-1: Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are
Not Partnerships) EXHIBIT O-2: Form of U.S. Tax Compliance Certificate (Foreign
Participants That Are Not Partnerships) EXHIBIT O-3: Form of U.S. Tax Compliance
Certificate (Foreign Participants That Are Partnerships) EXHIBIT O-4: Form of
U.S. Tax Compliance Certificate (Foreign Lenders That Are Partnerships)
EXHIBIT P: Form of Subscription Agreement EXHIBIT Q: Form of Investor Consent
EXHIBIT R: Form of Adviser QPAM Agreement

 



-vi-

 

 

 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, is dated as of February 25, 2020, by and among
NMF SLF I, INC., a Maryland corporation (the “Initial Borrower”, and
collectively with any other Borrower becoming party hereto (including Qualified
Borrowers, the “Borrowers”)), the banks and financial institutions from time to
time party hereto as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as the Administrative Agent (as hereinafter defined) for the Secured
Parties, and the Sole Lead Arranger (each as hereinafter defined).

 

A.            The Initial Borrower has requested that the Lenders make loans to
provide working capital to the Initial Borrower and to any other Borrower
becoming a party hereto for purposes permitted under the Constituent Documents
(as defined below) of the Borrowers.

 

B.            The Lenders are willing to make loans upon the terms and subject
to the conditions set forth in this Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.            DEFINITIONS.

 

1.1            Defined Terms. For the purposes of the Loan Documents, unless
otherwise expressly defined, the following terms shall have the meanings
assigned to them below:

 

“Account Bank” means (i) U.S. Bank National Association, or any successor
thereto, so long as it remains an Eligible Institution or (ii) any Eligible
Institution that enters into a Control Agreement in accordance with
Section 5.2(b).

 

“Adequately Capitalized” means compliance with the minimum capital standards for
bank holding companies to be “adequately capitalized” for purposes of the Bank
Holding Company Act of 1956, as amended, and regulations promulgated thereunder.

 

“Adjusted LIBOR” means, for any LIBOR Rate Loan, for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to: (a) the
quotient obtained by dividing: (i) LIBOR for such LIBOR Rate Loan for such
Interest Period; by (ii) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Rate Loan for such Interest Period; plus (b) the Applicable Margin. If the
calculation of Adjusted LIBOR results in a rate of Adjusted LIBOR less than zero
(0), Adjusted LIBOR shall be deemed to be zero (0) for all purposes of the Loan
Documents.

 

“Administration Agreement” means the Administration Agreement between the
Initial Borrower and New Mountain Finance Administration, L.L.C. dated as of
January 22, 2020, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Administrative Agent” means Wells Fargo, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

 



-1-

 

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Adviser” means (a) with respect to the Initial Borrower, New Mountain Finance
Advisers BDC L.L.C., and (b) with respect to each Borrower joining the Credit
Facility after the Closing Date, the Person or Persons, if any, appointed,
employed or contracted with by such Borrower and responsible for directing or
performing the day-to-day business affairs of such Borrower, as set forth in its
joinder documentation, in each case under clause (a) and clause (b), including
any successor thereto permitted under this Credit Agreement.

 

“Adviser QPAM Agreement” means a letter agreement in the form of Exhibit R,
executed by the Adviser and delivered to the Administrative Agent, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Affiliate” of any Person means any other Person that, at any time, directly or
indirectly, controls or is controlled by, or is under common control with, such
Person. For the purpose of this definition, “control” and the correlative
meanings of the terms “controlled by” and “under common control with” when used
with respect to any specified Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting shares,
partnership interests, shareholder interests, membership interests or by
contract or otherwise.

 

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, including any electronic mail address, or such other
address as may be identified by written notice from the Administrative Agent to
the Borrowers and the Lenders from time to time.

 

“Agent-Related Person” has the meaning provided in Section 11.3.

 

“Agents” means, collectively, the Administrative Agent, the Sole Lead Arranger
and any permitted successors and assigns in such capacities.

 

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower as applicable.

 

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Borrower or any of its Subsidiaries is located or
doing business.

 

“Anti-Money Laundering Laws” means Applicable Law in any jurisdiction in which
any Borrower or any of its Subsidiaries are located or doing business that
relates to money laundering or terrorism financing, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.

 



-2-

 

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means: (a) prior to receipt of Investor Consents for the
Specified Investors, (i) with respect to LIBOR Rate Loans, 155 basis points
(1.55%) per annum, and (ii) with respect to Reference Rate Loans, 55 basis
points (0.55%) per annum; and (b) thereafter, (i) with respect to LIBOR Rate
Loans, 150 basis points (1.50%) per annum, and (ii) with respect to Reference
Rate Loans, 50 basis points (0.50%) per annum.

 

“Applicable Requirement” means each of the following requirements:

 

(a)          such Investor (or such Investor’s Sponsor, Responsible Party or
Credit Provider, if applicable) shall be a Rated Investor, and such Investor (or
such Investor’s Sponsor, Responsible Party or Credit Provider, as applicable)
shall have a Rating of BBB/Baa2 or higher; and

 

(b)          if such Investor (or such Investor’s Sponsor, Responsible Party or
Credit Provider, if applicable) is:

 

(i)            a Bank Holding Company, it shall have Adequately Capitalized
status or better;

 

(ii)           an insurance company, it shall have a Best’s Financial Strength
Rating of A- or higher;

 

(iii)          a Pension Plan Investor or Governmental Plan Investor, or the
trustee or nominee of a Pension Plan Investor or a Governmental Plan Investor,
such Pension Plan Investor or Governmental Plan Investor, as applicable, shall
have a minimum Funding Ratio based on the Rating of its Sponsor or Responsible
Party, as applicable, as follows:

 

Sponsor/Responsible Party Rating   Minimum Funding Ratio A-/A3 or higher   No
minimum BBB/Baa2 or higher   90%; or

 

(iv)          an Endowment Fund Investor, its Sponsor shall either (x) be a
party to the Subscription Agreement of such Endowment Fund Investor and jointly
and severally liable for such Endowment Fund Investor’s Unused Capital
Commitment or (y) guarantee the obligations of such Endowment Fund Investor to
make its Unused Capital Commitment pursuant to an unconditional guarantee or
other Credit Link Documents in form and substance satisfactory to the
Administrative Agent in its sole discretion.

 



-3-

 

 

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement.

 

“Assignee” has the meaning provided in Section 12.11(b).

 

“Assignment and Assumption” means the agreement contemplated by
Section 12.11(b), pursuant to which any Lender assigns all or any portion of its
rights and obligations hereunder, which agreement shall be substantially in the
form of Exhibit H.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

 

“Available Commitment” means, at any time of determination, the lesser of:
(a) the Maximum Commitment then in effect; and (b) the Borrowing Base.

 

“Bank Holding Company” means a “bank holding company” as defined in
Section 2(a) of the Bank Holding Company Act of 1956, as amended from time to
time and any successor statute or statutes, or a non-bank subsidiary of such
bank holding company.

 

“Basel III” means (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated, (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated and (c) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Credit Agreement.

 



-4-

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body; or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Reference Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Credit Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 



-5-

 

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.4 and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.4.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

 

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

 

“Borrower Party” has the meaning provided in Section 11.1(a).

 

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.

 

“Borrowing Base” means, at any time of determination, the sum of (i) ninety
percent (90%) of the aggregate Unused Capital Commitments of the Included
Investors, (ii) sixty-five percent (65%) of the aggregate Unused Capital
Commitments of the Designated Investors, as such Unused Capital Commitments are
first reduced by all applicable Concentration Limits. For the avoidance of
doubt, the Unused Capital Commitments of an Excluded Investor shall be excluded
from the Borrowing Base at all times.

 



-6-

 

 

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment in the form of Exhibit A.

 

“Business Day” means:

 

(a)            for all purposes other than as set forth in clause (b) below, any
day of the year except: a Saturday, Sunday or other day on which commercial
banks in New York City or Charlotte, North Carolina are authorized or required
by Applicable Law to close; and

 

(b)            if such day relates to any interest rate settings as to a LIBOR
Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such LIBOR Rate Loan, or any other dealings to be carried out pursuant to
this Credit Agreement or the other Loan Documents in respect of any such LIBOR
Rate Loan (or any Reference Rate Loan as to which the interest rate is
determined by reference to LIBOR), any day that is a Business Day described in
clause (a) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

 

“Bylaws” means the Bylaws of the Initial Borrower dated as of January 14, 2020,
as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Capital Commitment” means the capital commitment of the Investors to the
Borrowers in the amount set forth in the applicable Subscription Agreement.

 

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Borrowers with respect to its Capital Commitment as of the time
such determination is made.

 

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of such Person
and its Subsidiaries.

 

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default has occurred
and is continuing under Section 10.1(a), 10.1(i) or 10.1(m); or (c) a mandatory
prepayment has been triggered pursuant to Section 3.5(b), irrespective of
whether such prepayment has become due and payable under the grace periods
afforded in Section 3.5(b).

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



-7-

 

 

“Change of Control” means (a) there is a change of control of New Mountain
Capital Group L.P. or the Adviser, (b) the Adviser resigns or is removed, or
(c) the Investment Advisory Agreement ceases to be in full force and effect.

 

“Charter” means the Articles of Amendment and Restatement of the Initial
Borrower, filed with the State of Maryland Department of Assessments and
Taxation on January 14, 2020, which amended and restated the Articles of
Incorporation of the Initial Borrower filed in the same office on January 23,
2019, as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 shall be satisfied or waived by the Lenders
in writing.

 

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

 

“Collateral Account” means, for each Borrower that has Investors, the account
listed on Schedule I with respect to such Borrower, (as such schedule may be
amended, restated, supplemented or modified from time to time) which account
shall be solely used for receipt of proceeds from Drawdowns.

 

“Collateral Account Pledge” means each pledge of a Collateral Account,
substantially in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
security interest and Lien in and to the relevant Collateral Account, subject
only to Permitted Liens, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Collateral Documents” has the meaning provided in Section 5.1.

 

“Commitment” means, for each Lender, the amount set forth on Schedule II hereto
or on its respective Assignment and Assumption, as the same may be reduced from
time to time by the Borrowers pursuant to Section 3.6 or by further assignment
by such Lender pursuant to Section 12.11(b).

 

“Compliance Certificate” has the meaning provided in Section 8.1(b).

 

“Concentration Limit” means the limits on the aggregate amount of an Unused
Capital Commitment set forth below, calculated for each Investor classification
(or for an individual Investor as specified below) as a percentage of the
aggregate Unused Capital Commitments of all Included Investors and Designated
Investors:

 



-8-

 

 

Investor Classification Individual
Concentration Limit Aggregate
Concentration Limit Rated Included Investors:     AA/Aa2 or higher 15% - A+/A1
to AA-/Aa3 10% - A-/A3 to A/A2 7% - BBB/Baa2 to BBB+/Baa1 5% -       Non-Rated
Included Investors 5% - 15%1 -       Designated Investors 5% 50%       Specified
Investors2 100% -

 

provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing Affiliates shall be treated as a
single Investor. All of the Lenders may approve higher individual limits for
Included Investors on a case-by-case basis in their sole discretion.

 

The Rating for each Investor will be the lower of any Rating of such Investor.
If such Investor has only one Rating, that Rating shall apply. For any Investor
that is an unrated subsidiary of a rated parent, acceptable Credit Link
Documents from the rated parent entity will be required in order to apply the
Concentration Limit based on the Ratings of the parent.

 

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers, its properties or any Investor which
is not available to the general public, together with analyses, compilations,
studies or other documents, which contain or otherwise reflect such information
made available by or on behalf of the Borrowers pursuant to this Credit
Agreement orally or in writing to the Administrative Agent or any Lender or
their respective attorneys, certified public accountants or agents, which was
clearly and conspicuously marked or communicated as “Confidential,” or otherwise
requested in writing to be held confidential, but shall not include any data or
information that: (a) was or became generally available to the public at or
prior to such time; or (b) was or became available to the Administrative Agent
or a Lender or to the Administrative Agent’s or Lender’s respective attorneys,
certified public accountants or agents on a non-confidential basis from the
Borrowers or any Investor or any other source at or prior to such time.

 



 



1 Such Concentration Limit to be determined by the Lenders at such time in their
sole discretion on the date such Investor is designated as an non-Rated Included
Investor.

 

2 Such Concentration Limit shall only apply if the Administrative Agent has
received an Investor Consent acceptable to the Administrative Agent in its sole
discretion.

 



-9-

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means: (a) for the Initial Borrower, the Operative
Documents; and (b) for any other Person, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(i) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (ii) in the case of any limited liability
company, the articles of formation, limited liability company agreement and/or
operating agreement for such Person; and (iii) in the case of a corporation or
an exempted company, the certificate or articles of incorporation or association
and the bylaws for such Person; in each such case as it may be restated,
modified, amended or supplemented from time to time.

 

“Control” means, with respect to any Person, the direct or indirect power
(whether by way of ownership of shares, proxy, contract, agency or otherwise)
to: (a) cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a general meeting of such Person; (b) as
applicable, appoint or remove all, or the majority, of the managers or other
equivalent officers of such Person; or (c) give directions with respect to the
operating and financial policies of such Person, which the managers or other
equivalent officers of such Person are obligated to follow.

 

“Control Agreement” means each Control Agreement relating to a Collateral
Account among a Borrower, the Administrative Agent and the Account Bank, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

 

“Conversion Notice” has the meaning provided in Section 2.3(f).

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

 

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1.1 forms a part, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Credit Facility” means the credit facility provided to the Borrowers by the
Lenders under the terms and conditions of this Credit Agreement and the other
Loan Documents.

 



-10-

 

 

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other acceptable instrument determined by the Administrative
Agent in its sole discretion as to whether the applicable Investor satisfies the
Applicable Requirement based on the Rating or other credit standard of its
Sponsor, Credit Provider or Responsible Party, as applicable.

 

“Credit Provider” means a Person providing Credit Link Documents, in form and
substance acceptable to the Administrative Agent in its sole discretion, of the
obligations of an Investor to make Capital Contributions and comply with its
Investor Consent.

 

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of such rate) for deposits in Dollars in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) as published by
a commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time at approximately 2:00 p.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest whole 1/100 of 1%). If the calculation of Daily LIBOR results in a
Daily LIBOR rate of less than zero (0), Daily LIBOR shall be deemed to be zero
(0) for all purposes of this Credit Agreement.

 

“Debt Limitations” means the limitations set forth in Section 9.9.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

 

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.9, any
Lender that (a) has failed to (i) fund all or any portion of the Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) of this definition, and of the effective date of such status,
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 12.12(b) and
Section 4.9(b)) upon delivery of written notice of such determination to the
Borrowers and each other Lender.

 



-11-

 

 

“Designated Investor” means an Investor (a) that has been approved in writing as
a Designated Investor by the Lenders, in their sole discretion, and (b) in
respect of which there has been delivered to the Administrative Agent:

 

(i)            a true and correct copy of the Subscription Agreement executed
and delivered by such Investor in the form of Exhibit P which shall be
acceptable to the Administrative Agent in its sole discretion, together with the
applicable Borrower’s countersignature, accepting such Subscription Agreement;

 

(ii)           any Constituent Documents of the applicable Borrower, executed
and delivered by such Investor;

 

(iii)          if such Investor’s Subscription Agreement, its Investor Consent,
or any Constituent Document of the applicable Borrower executed by such Investor
was signed by the applicable Borrower, or any Affiliate of any thereof, as an
attorney-in-fact on behalf of such Investor, the Administrative Agent shall have
received authority documentation reasonably satisfactory to the Administrative
Agent; and

 

(iv)          such Investor is not a domestic or international individual
investor (including a natural person, family office or family trust) or an
entity owned or controlled or established by a domestic or international
individual investor (including a natural person, family office or family trust),
unless otherwise consented to by the Lenders in their sole discretion.

 



-12-

 

 

provided that (1) any Designated Investor in respect of which an Exclusion Event
has occurred shall thereupon no longer be a Designated Investor until such time
as all Exclusion Events in respect of such Investor shall have been cured and
such Investor shall have been restored as a Designated Investor in the sole
discretion of the Lenders; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may be specified by the Administrative Agent. The Designated
Investors as of the Closing Date are those specified as being Designated
Investors on Exhibit A, as in effect on the Closing Date, and Designated
Investors approved by the Lenders subsequent to the Closing Date will be
evidenced by an updated Exhibit A provided by the Administrative Agent to the
Borrowers.

 

“Distribution” has the meaning provided in Section 9.14.

 

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

 

“Drawdown” means the issuance of a Drawdown Notice to any or all of the
Investors for payment of each such Investor’s Drawdown Share Amount pursuant to
and in accordance with the Subscription Agreements of the Investors.

 

“Drawdown Notice” shall have the meaning given to such term in the Subscription
Agreements.

 

“Drawdown Share Amount” shall have the meaning given to such term in the
Subscription Agreements.

 

“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrowers) that the Required Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 4.4 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR; and (b) (i) the election
by the Administrative Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrowers and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.11(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.11(b)(iii)).

 

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

 



-13-

 

 

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Environmental Liability” means any claim, demand, liability (including strict
liability) obligation, accusation or cause of action, or any order, violation,
loss, damage (including, without limitation, to any Person, property or natural
resources and including consequential damages), injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, cleanup, restoration or any
other cost or expense whatsoever (including reasonable fees, costs and expenses
of attorneys, consultants, contractors, experts and laboratories) and
disbursements in connection with any Environmental Claims, violation or alleged
violation of any Environmental Law, the imposition of any Environmental Lien or
the failure to comply in all material respects with any Environmental
Requirement.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

 



-14-

 

 

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA;
(b) any “plan” defined in and subject to Section 4975 of the Internal Revenue
Code; or (c) any entity or account whose assets include or are deemed to include
the Plan Assets of one or more such employee benefit plans or plans pursuant to
the Plan Asset Regulations or any other relevant legal authority.

 

“Event of Default” has the meaning provided in Section 10.1.

 

“Exchange Listing” means a listing of a Borrower’s Shares on a national
securities exchange.

 

“Excluded Investor” means any Investor that is not an Included Investor or a
Designated Investor, including any Investor that is subject to an Exclusion
Event that has not been cured in accordance with the provisions hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 4.9(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 4.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g) and (d) any withholding Taxes imposed under FATCA.

 

“Exclusion Event” means, with respect to any Included Investor or Designated
Investor (or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Included Investor or Designated Investor) any of the following events
shall occur (whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 



-15-

 

 

(a)            such Investor shall: (i) apply for or consent to the appointment
of a receiver, trustee, custodian, intervenor, liquidator or other similar
official of itself or of all or a substantial part of its assets; (ii) file a
voluntary petition as debtor in bankruptcy or admit in writing that it is unable
to pay its debts as they become due; (iii) make a general assignment for the
benefit of creditors; (iv) file a petition or answer seeking reorganization or
an arrangement with creditors or take advantage of any Debtor Relief Laws;
(v) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization, or insolvency proceeding; or (vi) take personal, partnership,
limited liability company, corporate or trust action, as applicable, for the
purpose of effecting any of the foregoing;

 

(b)            an involuntary case or other proceeding shall be commenced
against it, seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or an order, order for relief, judgment, or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving a petition seeking such Investor’s reorganization or appointing a
receiver, custodian, trustee, intervenor, or liquidator of such Person or of all
or substantially all of its assets, and is not dismissed within ten
(10) Business Days, or an order for relief shall be entered in respect of such
Person in a proceeding under any Debtor Relief Law;

 

(c)            any final judgment or decree which in the aggregate exceeds
fifteen percent (15%) of the net worth of such Investor (measured as of the date
of its initial designation as an Included Investor or Designated Investor, as
applicable) shall be rendered against such Person, and (i) any such judgment or
decree shall not be discharged, paid, bonded or vacated within thirty (30) days
of issuance or (ii) enforcement proceedings shall be commenced by any creditor
on any such judgment or decree and such judgment or decree shall not otherwise
be stayed or covered by insurance in an amount that would cause any uninsured
potential liability not to exceed fifteen percent (15%) of the net worth of the
Investor;

 

(d)            such Investor shall (i) repudiate, challenge, or declare
unenforceable its obligation to make contributions pursuant to its Capital
Commitment or a Drawdown or such obligation shall be or become unenforceable,
(ii) otherwise disaffirm any material provision of its Subscription Agreement,
the Constituent Documents of a Borrower, as applicable, its Investor Consent or
any Credit Link Document, or (iii) give any written notice of its intent to
withdraw from a Borrower or that it will not fund future contributions pursuant
to a Drawdown or comply with the provisions of its Subscription Agreement, the
Constituent Documents of a Borrower, as applicable, its Investor Consent, or any
Credit Link Document;

 



-16-

 

 

(e)           such Investor shall fail to make a contribution of capital when
initially due pursuant to a Drawdown, without regard to any applicable notice or
cure period under its Subscription Agreement, and such delinquency is not cured
within ten (10) Business Days;

 

(f)            any representation, warranty, certification or statement made by
such Investor under its Subscription Agreement, its Investor Consent, or Credit
Link Document or in any certificate, financial statement or other document
delivered pursuant to this Credit Agreement executed by such Person shall prove
to be untrue, inaccurate or misleading in any material respect and is not cured
within thirty (30) days;

 

(g)           [reserved];

 

(h)           a default shall occur in the performance by it of any of the
material covenants or agreements contained in its Subscription Agreement, its
Investor Consent, the Constituent Documents of the applicable Borrower, or any
covenants or agreements contained in any Credit Link Document (except as
otherwise specifically addressed in this definition) and such default is not
cured within ten (10) Business Days;

 

(i)            in the case of each Investor that is an Included Investor
described in clause (a)(i) of the first sentence of the definition of “Included
Investor”, it shall fail to maintain the Applicable Requirement for such
Investor required in the definition of “Applicable Requirement”;

 

(j)            the occurrence of any circumstance or event which could
reasonably be expected to materially impair, impede, or jeopardize the
obligation and the ability of such Investor to fulfill its material obligations
under its Subscription Agreement, its Investor Consent, the Constituent
Documents of a Borrower, as applicable, or any Credit Link Document;

 

(k)           to the actual knowledge of a Borrower, in the case of an Investor
that is an Included Investor described in clause (a)(ii) of the first sentence
of the definition of “Included Investor,” or a Specified Investor, it shall fail
to maintain a net worth (determined in accordance with GAAP), measured as of the
end of the time period covered in such Person’s most recent financial report, of
at least eighty percent (80%) of the net worth of such Investor, measured as of
the date of its initial designation as an Included Investor or Specified
Investor, as applicable;

 

(l)            except as otherwise provided for herein, such Investor shall
Transfer its Subscribed Interest in a Borrower and be released from its
obligations under its Subscription Agreement to make contributions pursuant to a
Drawdown with respect to such transferred interest, provided that, if such
Investor shall Transfer less than all of its Subscribed Interest in a Borrower
only the Transferred portion shall be excluded from the Borrowing Base;

 

(m)          any Borrower suspends, cancels, reduces, excuses, terminates or
abates the Capital Commitment or any amounts due with respect to a Drawdown for
such Included Investor or Designated Investor; provided, however, that to the
extent such suspension, cancellation, reduction, excuse, termination or
abatement relates solely to a portion of such Investor’s Unused Capital
Commitment, only such suspended, cancelled, reduced, excused, terminated or
abated portion shall be excluded from the Borrowing Base;

 



-17-

 

 

(n)            the Collateral subject to the Security Agreement ceases to be
subject to a first priority perfected Lien in favor of the Administrative Agent
(subject only to Permitted Liens);

 

(o)            in connection with any Borrowing, any Borrower has knowledge that
such Investor will likely request to be excused from funding a Drawdown with
respect to the Investment being acquired or otherwise funded with the proceeds
of the related Borrowing; provided that only the portion of such Investor’s
Unused Capital Commitment which would otherwise be contributed to fund such
Investment or repay the related Borrowing shall be excluded from the Borrowing
Base;

 

(p)            such Investor becomes a Sanctioned Entity, or, to any Borrower’s
or Administrative Agent’s knowledge, such Investor’s funds to be used in
connection with funding Drawdowns are derived from illegal activities;

 

(q)            such Investor (if it is an Included Investor or a Designated
Investor) pledges or otherwise grants a security interest or otherwise creates a
Lien on such Investor’s right, title and interest in any Borrower without the
prior written consent of the Administrative Agent in its sole discretion;

 

(r)            if such Investor is an ERISA Investor, any failure by its Sponsor
to pay any contractual or statutory obligations or make any material payment
required by ERISA or the Internal Revenue Code with respect to such ERISA
Investor;

 

(s)            if such Investor is an Endowment Fund Investor, a breach or
written repudiation by its Sponsor of its keepwell agreement with such Investor;

 

(t)            with respect to any Investor that is a natural person, such
person is deceased;

 

(u)            such Investor is declared a “Defaulting Investor” under its
Subscription Agreement or the Constituent Documents of any Borrower;

 

(v)            such Investor shall withdraw, retire or resign from any Borrower
or its Subscribed Interest is redeemed, forfeited or otherwise repurchased by
the Borrower; or

 

(w)           in the case of an Included Investor or such Investor’s Credit
Provider, as applicable, which does not have publicly available financial
information, the Administrative Agent is unable (after giving the Borrowers ten
(10) Business Days’ notice thereof) to obtain annual updated financial
information for such Investor or such Investor’s Credit Provider, as applicable,
within one hundred twenty (120) days following the end of the applicable fiscal
year of such Investor.

 

“Extension Fee” means the fee payable with respect to any extension of the
Stated Maturity Date in accordance with Section 2.16, as set forth in the Fee
Letter.

 



-18-

 

 

 

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit N to extend the initial Stated Maturity Date for an
additional period of no greater than 364 days.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

 

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations; and (b) the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

 

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 –
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recently filed Form 5500 by such Pension Plan Investor with
the United States Department of Labor.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-19-

 







 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

 

“Guaranty Obligations” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided that the term Guaranty
Obligations shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g)  which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 





-20-

 

 





Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, including, for the avoidance of
doubt, after applying the amount of cash collateral or other eligible collateral
provided by the applicable Borrower in accordance with the terms of such Hedge
Agreements, (a) for any date on or after the date such Hedge Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedge Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedge
Agreements (which may include a Lender or any Affiliate of a Lender).

 

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of the
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its sole discretion, (ii) does not meet the Applicable
Requirement but at the request of the Borrowers has been approved in writing as
an Included Investor by the Lenders, in their sole discretion, or (iii) is a
Specified Investor, and (b) in respect of which there has been delivered to the
Administrative Agent:

 

(i)             a true and correct copy of the Subscription Agreement executed
and delivered by such Investor in the form of Exhibit P which shall be
acceptable to the Administrative Agent in its sole discretion, together with the
applicable Borrower’s countersignature, accepting such Subscription Agreement;

 

(ii)            any Constituent Documents of the applicable Borrower executed
and delivered by such Investor;

 

(iii)           if applicable, the Credit Link Documents of such Investor’s
Sponsor, Credit Provider or Responsible Party, as applicable, executed and
delivered by such Person;

 

(iv)           if such Investor’s Subscription Agreement, its Investor Consent,
or any Constituent Document of the applicable Borrower executed by such Investor
was signed by any Borrower or any Affiliate of any Borrower, as an
attorney-in-fact on behalf of such Investor, the Administrative Agent shall have
received evidence of such signatory’s authority documentation reasonably
satisfactory to the Administrative Agent;

 





-21-

 

 

(v)           such Investor is not a domestic or international individual
investor (including a natural person, family office or family trust) or an
entity owned or controlled or established by a domestic or international
individual investor (including a natural person, family office or family trust),
unless otherwise consented to by the Lenders in their sole discretion;

 

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and such
Investor shall have been restored as an Included Investor in the sole discretion
of all Lenders; and (2) each restoration under clause (1) of this proviso shall
be subject to the satisfaction of such initial or ongoing conditions as may be
specified by the Administrative Agent. The Included Investors as of the Closing
Date are those specified as being Included Investors on Exhibit A, as in effect
on the Closing Date, and Included Investors approved by the Administrative Agent
or Lenders, as applicable, subsequent to the Closing Date will be evidenced by
an updated Exhibit A provided by the Administrative Agent to the Borrowers.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)            all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)            all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

 

(c)            the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)            all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

(e)            all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

-22-

 

 



(f)             all obligations of any such Person to repurchase any securities
by a fixed date, which repurchase obligation is related to the issuance thereof;

 

(g)            all net obligations of such Person under any Hedge Agreements;
and

 

(h)            all Guaranty Obligations of any such Person with respect to any
of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Indemnitee” has the meaning provided in Section 12.5(b).

 

“Ineligible Assignee” means any private investment company, investment firm,
investment partnership, private equity fund or other private equity investment
vehicle.

 

“Initial Borrower” has the meaning provided in the first paragraph hereof.

 

“Interest Option” means LIBOR or the Reference Rate.

 

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan or
any LIBOR Rate Loan based on Daily LIBOR, the first Business Day of each
calendar month; (b) as to any LIBOR Rate Loan in respect of which the applicable
Borrower has selected a one-, two- or three- month Interest Period, the last day
of such Interest Period for such LIBOR Rate Loan; (c) as to any LIBOR Rate Loan
in respect of which the applicable Borrower has selected a six month Interest
Period, the last day of each third month during such Interest Period; (d) the
date of any prepayment of any Loan made hereunder, as to the amount prepaid; and
(e) the Maturity Date.

 

“Interest Period” means, (a) initially the period commencing on (and including)
the date of the initial funding of such Loan and ending on (but excluding) the
next following Interest Payment Date and (b) thereafter, each period commencing
on (and including) an Interest Payment Date and ending on (but excluding) the
next following Interest Payment Date; provided that:

 

(i)            any Interest Period with respect to any Loan which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if interest in respect of such
Interest Period is computed by reference to LIBOR, and such Interest Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Interest
Period shall end on the next preceding Business Day;

 

-23-

 



 

(ii)            if interest in respect of such Interest Period is computed by
reference to LIBOR, and such Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, then such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)           in the case of any Interest Period for any Loan which commences
before the Maturity Date and would otherwise end on a date occurring after the
Maturity Date, such Interest Period shall end on (but exclude) such Maturity
Date and the duration of each Interest Period which commences on or after the
Maturity Date shall be of such duration as shall be selected by the applicable
Lender in its sole discretion.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“Investment” means any investment made by a Borrower in accordance with the
Subscription Agreements and the other Operative Documents.

 

“Investment Advisory Agreement” means the Investment Advisory and Management
Agreement between the Initial Borrower and the Adviser dated as of January 22,
2020, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Period” has the meaning given to such term in the Subscription
Agreement.

 

“Investment Policies” means the investment objectives, policies, restrictions
and limitations for the Initial Borrower, as the same may be changed, altered,
expanded, amended, modified, terminated or restated from time to time.

 

“Investor” means any Person that has a Subscribed Interest in a Borrower.

 

“Investor Consent Condition” means that the Specified Investor(s) have delivered
Investor Consent Letters (in a form deemed to be acceptable by the
Administrative Agent in its sole discretion) by the expiration of the date that
is 30 days following the Closing Date.

 

‘Investor Consent” means a letter in the form of Exhibit Q (or as otherwise
agreed to in writing by the Administrative Agent in its sole discretion)
executed by an Investor and delivered to the Administrative Agent.

 





-24-

 

 

“Investor Information” has the meaning provided in Section 12.17.

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Keepwell Provider” means, with respect to any Swap Obligation, a Borrower that
is an “eligible contract participant” as defined in section 1a(18) of the
Commodity Exchange Act and related regulations of the Commodities Futures
Trading Commission by virtue of having total assets exceeding $10,000,000 and/or
satisfying any other criteria relevant to such status under said section 1a(18)
(and related regulations).

 

“Key Person Event” means any time (a) Steven Klinsky; and (b) at least two
(2) of either Robert A. Hamwee, Adam B. Weinstein, and John R. Kline, cease to
devote a substantial majority of their business time to the affairs of the
Adviser and its Affiliates.

 

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non-compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender, including any information required to be obtained by a Lender
pursuant to the Beneficial Ownership Regulation.

 

“Lender” means (a) Wells Fargo in its capacity as lender, and (b) each other
lender that becomes party to this Credit Agreement in accordance with the terms
hereof.

 

“Lender Hedge Agreement” means each Hedge Agreement entered into by and between
a Borrower or guaranteed by a Borrower and a Lender or an Affiliate of a Lender,
in each case, unless agreed in writing by the parties thereto that such Hedge
Agreement is not a “Lender Hedge Agreement”, as each may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Lender Party” has the meaning provided in Section 11.1(a).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

 

-25-

 



 

“LIBOR” means:

 

(a)            for any interest rate calculation with respect to any LIBOR Rate
Loan, at the option of the Borrowers, either:

 

(i)            Daily LIBOR (which, for the avoidance of doubt, shall be
determined on each Business Day in accordance with the definition thereof and
shall only be available for Loans denominated in Dollars), or

 

(ii)            the rate of interest per annum determined by the Administrative
Agent based on the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of such rate) for deposits in Dollars for delivery on the first day of the
applicable Interest Period for a period approximately equal to such applicable
Interest Period as published by a commercially available source providing
quotations of such rate as selected by the Administrative Agent from time to
time at approximately 2:00 p.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest whole 1/100 of 1%); and

 

(b)           for any interest rate calculation with respect to a Reference Rate
Loan, Daily LIBOR.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. If the calculation of LIBOR
results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero
(0) for all purposes of the Loan Documents.

 

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

 

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on Adjusted LIBOR.

 

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities which includes deposits by reference to which Adjusted LIBOR is
to be determined; or (b) any category of extensions of credit or other assets
which include LIBOR Rate Loans or Reference Rate Loans bearing interest based
off LIBOR. LIBOR shall be adjusted automatically on and as of the effective date
of any change in the LIBOR Reserve Requirement. Each determination by the
Administrative Agent of the LIBOR Reserve Requirement shall, in the absence of
manifest error, be conclusive and binding.

 

-26-

 



 

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

 

“Limited Exclusion Right” shall have the meaning given to such term in the
Subscription Agreement.

 

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Investor Consent, all Credit
Link Documents, each Qualified Borrower Guaranty, the Fee Letter and such other
agreements and documents, and any amendments or supplements thereto or
modifications thereof, executed or delivered pursuant to the terms of this
Credit Agreement or any of the other Loan Documents and any additional documents
delivered in connection with any such amendment, supplement or modification.

 

“Loans” means the groups of LIBOR Rate Loans and Reference Rate Loans made by
the Lenders to the applicable Borrower pursuant to the terms and conditions of
this Credit Agreement (and certain other related amounts specified in
Section 2.10 shall be treated as Loans pursuant to Section 2.10).

 

“Margin Stock” has the meaning assigned thereto in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, actual liabilities, financial condition or business of
the Borrowers; (b) the ability of any Borrower to perform its obligations under
this Credit Agreement or any of the other Loan Documents; (c) the validity or
enforceability of this Credit Agreement, any of the other Loan Documents, or the
rights and remedies of the Secured Parties hereunder or thereunder taken as a
whole; (d) the obligation or the ability of any Borrower to fulfill its
obligations under its Constituent Documents; or (e) the ability of the Investors
(or applicable Sponsors, Responsible Parties or Credit Providers) to perform
their obligations under the Constituent Documents of the Borrowers, the
Subscription Agreements, the Investor Consents or the Credit Link Documents, as
applicable.

 

“Material Amendment” has the meaning provided in Section 9.6.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 45 days prior to the
date on which the Borrowers’ ability to call Capital Commitments for the purpose
of repaying the Obligations is terminated; (d) 45 days prior to the date of any
Exchange Listing; (e) the date upon which a Specified Investor is subject to an
Exclusion Event (other than a Specified Exclusion Event) that is not cured
within sixty (60) days from the date of the occurrence thereof; (f) the
occurrence of a Specified Exclusion Event that is not cured within fifteen (15)
Business Days from the date of the occurrence thereof; and (g) the date upon
which the Borrowers terminate the Commitments pursuant to Section 3.6 or
otherwise.

 

-27-

 



 

“Maximum Commitment” means $50,000,000, as it may be reduced by the Borrowers
pursuant to Section 3.6.

 

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes provided for in Section 3.1, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Promissory Notes; and “Note” means any one of the Notes.

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders and other Secured Parties, and all
renewals and extensions thereof (including, without limitation, Loans), or any
part thereof, arising pursuant to this Credit Agreement (including, without
limitation, the indemnity provisions hereof) or represented by the Notes and
each Qualified Borrower Guaranty, and all interest accruing thereon, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations, and liabilities are direct, indirect,
fixed, contingent, joint, several, or joint and several; together with all
indebtedness, obligations and liabilities of the Borrowers to the Lenders and
other Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

 

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Operative Documents” means, with respect to the Initial Borrower, its Charter
and Bylaws, the Investment Advisory Agreement, the Administration Agreement, the
Registration Statement and the form Subscription Agreement attached as Exhibit P
hereto.

 

“Other Claims” has the meaning provided in Section 5.4.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



-28-

 



 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.9(b)).

 

“Participant” has the meaning provided in Section 12.11(d). “Participant
Register” has the meaning specified in Section 12.11(e).

 

“Pending Drawdown” means any Drawdown that has been made upon the Investors and
that has not yet been funded by the applicable Investor.

 

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.

 

“Permitted Liens” means (a) Liens for claims with respect to Taxes, assessments
or charges of any Governmental Authority that are not yet due; (b) any Liens for
claims with respect to Taxes, assessments or charges of any Governmental
Authority that are due; provided that such related claims are being contested in
good faith by appropriate proceedings for which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP,
(b) banker’s Liens, rights of setoff or similar rights and remedies arising in
the ordinary course of business as to deposit or securities accounts or other
funds maintained with depositary institutions or arising as a matter of law to
the extent permitted by the Control Agreements; (c) Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Documents; and (d) Liens in favor of a Borrower for the ultimate
benefit of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Collateral Documents.

 

“Permitted Distributions” means, without duplication, (a) Distributions required
to maintain the status of Borrower as a RIC or to reduce Borrower's taxes to
zero and (b) Distributions required to avoid federal excise taxes imposed by
Section 4982 of the Internal Revenue Code.

 

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, company, limited liability company,
limited liability partnership, limited partnership, nonprofit corporation,
partnership, group, sector, sovereign government or agency, instrumentality, or
political subdivision thereof, territory, or any similar entity or organization.

 

-29-

 



 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

 

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Obligations” means, at any date of determination, the sum of the
aggregate outstanding principal amount of the Loans.

 

“Prior Notice Requirement” has the meaning provided in Section 9.5(a).

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a)(i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

 

“Proceedings” has the meaning provided in Section 7.9.

 

“Proposed Amendment” has the meaning provided in Section 9.6.

 

“Qualified Borrower” has the meaning provided in Section 6.3(a).

 

“Qualified Borrower Guaranty” has the meaning provided in Section 6.3(b).

 

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3(c).

 

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating.

 

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.

 

-30-

 



 

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

 

“Reference Rate” means, as of any day, the greatest of: (i) the Prime Rate in
effect on such day plus the Applicable Margin, (ii) the Federal Funds Rate in
effect on such day plus fifty basis points (0.50%) plus the Applicable Margin,
and (iii) except during any period of time during which LIBOR is unavailable
pursuant to Section 4.2, 4.3, or 4.4 one (1)-month Adjusted LIBOR plus one
hundred and five basis points (1.05%). Each change in the Reference Rate shall
become effective without prior notice to any Borrower automatically as of the
opening of business on the day of such change in the Reference Rate.

 

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

 

“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.

 

“Register” has the meaning provided in Section 12.11(c).

 

“Registration Statement” means the Initial Borrower’s registration statement on
Form 10, originally filed with the SEC on November 22, 2019 and amended on
January 15, 2020 (together with any appendices and supplements thereto), as
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor or other regulation relating to reserve requirements or margin
requirements, as the case may be, applicable to member banks of the Federal
Reserve System.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

 

-31-

 



 

“Request for Borrowing” has the meaning provided in Section 2.3(a).

 





“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%). The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

 

“Required Payment Time” means, with respect to any event or circumstance giving
rise to a requirement of a Borrower to make any payment: (a) within two
(2) Business Days of the occurrence of such event or circumstance, to the extent
funds are available in the Collateral Accounts or any other account maintained
by the Borrowers; and (b) otherwise, to the extent that it is necessary for the
Borrowers to issue a Drawdown Notice to fund all or a portion of such required
payment, within fifteen (15) Business Days of the occurrence of such event or
circumstance (but, in any event, the Borrowers shall issue such Drawdown Notice
and shall make such payment promptly after the related Capital Contributions are
received).

 

“Resignation Effective Date” has the meaning provided in Section 11.9(a)(i).

 

“Responsible Officer” means: (a) in the case of a corporation or company, its
president or any vice president or any director or any other officer or the
equivalent thereof (other than a secretary or assistant secretary), and, in any
case where two Responsible Officers are acting on behalf of such corporation,
the second such Responsible Officer may be any secretary or assistant secretary
or the equivalent thereof; (b) in the case of a limited partnership or an
exempted limited partnership, any officer or director of its general partner or
ultimate general partner, as the case may be, or any officer or director of an
entity that has authority to act on behalf of such general partner, acting on
behalf of the general partner in its capacity as general partner of such limited
partnership; (c) in the case of a limited liability company, any officer of such
limited liability company or any manager, director or managing member, or the
individual acting on behalf of such manager or managing member, in its capacity
as manager or managing member of such limited liability company, and (d) in the
case of an exempted company, any director or any other duly authorized officer
of such exempted company, or in each case any such other authorized officer or
signatory who has the power to bind such corporation, limited partnership,
exempted limited partnership, liability company, exempted company, any other
Person who has provided documentation evidencing such authority or any other
party acceptable to the Administrative Agent.  Any document delivered hereunder
or under any other Loan Document that is signed by a Responsible Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

 

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing;
(b) each date on which the Borrowing Base must otherwise be calculated pursuant
to the terms of this Credit Agreement; and (c) any other time requested by the
Administrative Agent or the Borrowers in their sole discretion.

 



-32-

 



 

“RIC” means, a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

 

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

 

“Rollover Notice” has the meaning provided in Section 2.3(e).

 

“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc., and any
successor thereto.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including those imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order; (b) the United
Nations Security Council; (c) the European Union; (d) the United Kingdom; or
(e) any other governmental authorities with jurisdiction over any Borrower or
its Subsidiaries.

 

“Sanctioned Entity” means any individual, entity, group, sector, territory or
country that is the target of any Sanctions, including without limitation, any
legal entity that is deemed to be a target of Sanctions based on the direct or
indirect ownership or control of such entity by any other Sanctioned Entity.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Parties” means the Administrative Agent, the Lenders and each
Indemnitee.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit C, made by a Borrower in favor of the Administrative Agent, pursuant to
which a Borrower has granted to the Administrative Agent for the benefit of the
Secured Parties, a first priority Lien and security interest in, and pledge of,
its interests in the Collateral, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Shares” means shares of common stock of the Initial Borrower or the Equity
Interest of any Investor in any other Borrower.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Sole Lead Arranger” means Wells Fargo.

 

-33-

 



 

“Solvent” means, with respect to any Borrower, as of any date of determination,
that as of such date:

 



(a)            the fair value of the assets of such Borrower and, with respect
to the Borrowers, the aggregate Unused Capital Commitments, are greater than the
total amount of liabilities, including contingent liabilities, of such Borrower;

 

(b)            the fair value of the assets of such Borrower and, with respect
to the Borrowers, the aggregate Unused Capital Commitments, are not less than
the amount that will be required to pay the probable liability of the Borrowers
on their debts as they become absolute and matured;

 

(c)            such Borrower does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and

 

(d)            such Borrower is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which its assets and, with
respect to the Borrowers, the aggregate Unused Capital Commitments, would
constitute unreasonably small capital.

 

For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably expected to
become an actual or matured liability and are determined as contingent
liabilities in accordance with applicable federal and state laws governing
determinations of insolvency.

 

“Specified Investor” means each Investor that has satisfied (or has not yet
failed to satisfy) the Investor Consent Condition and that has been designated
as a Specified Investor by the Administrative Agent in its sole and absolute
discretion.

 

“Specified Investor Early Termination Date” means the 6-month anniversary of the
Closing Date; provided that the Investor Consent Condition is not satisfied.

 

“Specified Exclusion Event” means any of clause (a), (b), (c), (d), (j), (m),
(n), (p) or (v) of the definition of “Exclusion Event”.

 

“Sponsor” means, (a) for any ERISA Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan, and in the case of an ERISA Investor that is an
individual retirement account or individual retirement annuity, the owner of
such account or annuity for whose benefit the account or annuity has been
established, and (b) for any Endowment Fund Investor, the state chartered,
“not-for-profit” university or college that has established such fund for its
exclusive use and benefit. As used herein, the term “not-for-profit” means an
entity formed not for pecuniary profit or financial gain and for which no part
of its assets, income or profit is distributable to, or inures to the benefit
of, its members, directors or officers.

 





-34-

 



 

“Spot Rate” means, at any date of determination thereof, the rate determined by
the Administrative Agent, as applicable, to be the rate quoted by the
Administrative Agent, as applicable, as its spot rate for the purchase of such
currency with another currency through its principal foreign exchange trading
office at the time and date of determination.

 

“Stated Maturity Date” means the earlier of (i) the Specified Investor Early
Termination Date and (ii) February 25, 2022.

 

“Subscribed Interest” means the obligation of an Investor to purchase Shares
pursuant to its Subscription Agreement up to the amount of its Unused Capital
Commitment.

 

“Subscription Agreement” means a Subscription Agreement substantially in the
form of Exhibit P executed by an Investor in connection with the subscription
for Shares of a Borrower, as amended, amended and restated, restated,
supplemented or otherwise modified from time to time or with changes reasonably
acceptable to the Administrative Agent. References to terms of or as defined in
“the Subscription Agreement” shall be deemed to be references to the form of
Subscription Agreement attached as Exhibit P hereto (as amended, amended and
restated, restated, supplemented or otherwise modified from time to time), or
with changes reasonably acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is, at any time,
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Borrower.

 

“Supported Counterparty” means, at any time, a Borrower that, at such time, is
not an “eligible contract participant” as defined in section 1a(18) of the
Commodity Exchange Act and related regulations of the Commodities Futures
Trading Commission, except by virtue of the support of the Keepwell Providers
under Section 12.22.

 

“Swap Obligation” means, with respect to any Borrower, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 







-35-

 

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means $10,000,000.

 

“Transaction Information” has the meaning provided in Section 12.17.

 

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.

 

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any Collateral.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“Unused Capital Commitment” shall have the meaning given to such term in the
Subscription Agreement, provided, however, that any amount subject to a Pending
Drawdown shall be excluded from the applicable Investor’s Unused Capital
Commitment.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(g).

 

“Wells Fargo” has the meaning provided in the first paragraph hereof.

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

1.2           Construction.

 

With reference to this Credit Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

 

(a)            all terms defined in this Credit Agreement shall have the
above-defined meanings when used in the Notes or any other Loan Documents or any
certificate, report or other document made or delivered pursuant to this Credit
Agreement, unless otherwise defined in such other document;

 





-36-

 

 

(b)            the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined;

 

(c)            whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(d)            the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

 

(e)            the word “will” shall be construed to have the same meaning and
effect as the word “shall”;

 

(f)            any reference herein to any Person shall be construed to include
such Person’s successors and assigns;

 

(g)            the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Credit Agreement in its
entirety and not to any particular provision hereof;

 

(h)            all references herein to Sections, Exhibits and Schedules shall
be construed to refer to Sections of, and Exhibits and Schedules to, this Credit
Agreement;

 

(i)             the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;

 

(j)             the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form;

 

(k)            in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”;

 

(l)             a Potential Default is “continuing” if it has not been remedied
or waived and an Event of Default is “continuing” if it has not been waived or
cured to the reasonable satisfaction of the Administrative Agent; and

 

(m)           section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Loan Document.

 

1.3            Accounting Terms.

 

(a)            All accounting terms not specifically or completely defined
herein or in any other Loan Document shall be construed in conformity with, and
all financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.

 





-37-

 

 



(b)            If at any time any change in GAAP would affect the computation of
any financial covenant set forth in this Credit Agreement or any other Loan
Document, the Borrowers, the Administrative Agent and Required Lenders shall
negotiate in good faith to amend such covenant to preserve the original intent
in light of such change; provided, that, until so amended: (i) such covenant
shall continue to be computed in accordance with the application of GAAP prior
to such change and (ii) the Borrowers shall provide to the Administrative Agent
a written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in GAAP.

 

1.4           UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

 

1.5           References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

1.6           Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to times of day in New York, New York.

 

1.7           Interest Rates. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.4, will be similar
to, or produce the same value or economic equivalence of, LIBOR or have the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 

-38-

 





 

2.            REVOLVING CREDIT LOANS.

 



2.1           The Commitment.

 

(a)           Committed Amount. Subject to the terms and conditions herein set
forth, each Lender agrees, during the Availability Period to extend to the
Borrowers a revolving line of credit.

 

(b)           Limitation on Borrowings and Re-borrowings. Except as provided in
Section 2.1(c) below, no Lender shall be required to advance any Borrowing,
Rollover or Conversion hereunder if:

 

(i)             after giving effect to such Borrowing, Rollover or Conversion:
(A) the Principal Obligations would exceed the Available Commitment; or (B) the
Principal Obligations owed to any Lender would exceed the Commitment of such
Lender; or

 

(ii)            the conditions precedent for such Borrowing in Section 6.2 have
not been satisfied.

 

(c)            Exceptions to Limitations. Conversions to Reference Rate Loans
shall be permitted notwithstanding Section 2.1(b)(i) and
Section 2.1(b)(ii) above, in each case, unless the Administrative Agent has
otherwise accelerated the Obligations or exercised other rights that terminate
the Commitments under Section 10.2.

 

2.2           Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, each Lender severally agrees, on any Business Day during the
Availability Period, to make Loans in Dollars to the Borrowers at any time and
from time to time in an aggregate principal amount up to such Lender’s
Commitment at any such time. Subject to the limitations and conditions set forth
in Section 2.1(b) and Section 6 and the other terms and conditions hereof, the
Borrowers may borrow, repay without penalty or premium, and re-borrow hereunder,
during the Availability Period. No Lender shall be obligated to fund any Loan if
the interest rate applicable thereto under Section 2.7(a) would exceed the
Maximum Rate then in effect with respect to such Loan.

 

2.3           Manner of Borrowing.

 

(a)           Request for Borrowing. Each requesting Borrower shall give the
Administrative Agent notice at the Agency Services Address of the date of each
requested Borrowing hereunder, which notice may be by telephone, if confirmed in
writing, facsimile, electronic mail, or other written communication (a “Request
for Borrowing”), substantially in the form of Exhibit E, and which notice shall
be irrevocable and effective upon receipt by the Administrative Agent. Each
Request for Borrowing: (i) shall be furnished to the Administrative Agent no
later than 2:00 p.m. (x) at least one (1) Business Day prior to the requested
date of Borrowing in the case of a Reference Rate Loan, and (y) at least three
(3) Business Days prior to the requested date of Borrowing in the case of a
LIBOR Rate Loan denominated in Dollars; and (ii) must specify: (A) the amount of
such Borrowing; (B) the Interest Option if such Loan is to be funded in Dollars;
(C) the Interest Period therefor, if applicable; (D) the currency; and (E) the
date of such Borrowing, which shall be a Business Day. Any Request for Borrowing
received by the Administrative Agent after 2:00 p.m. shall be deemed to have
been given by the Borrowers on the next succeeding Business Day. Each Request
for Borrowing submitted by the requesting Borrower shall be deemed to be a
representation and warranty by each Borrower that the conditions specified in
Sections 6.1, in the case of the initial Borrowing, and Section 6.2 and, to the
extent applicable, Section 6.3 and/or Section 6.4, have been satisfied on and as
of the date of the applicable Borrowing. No Request for Borrowing shall be valid
hereunder for any purpose unless it shall have been accompanied or preceded by
the information and other documents required to be delivered in accordance with
this Section 2.3. Notwithstanding anything to the contrary contained herein, any
notice requirement in this clause (a) may be waived by the Administrative Agent
and the Lenders in their sole discretion in connection with the initial Request
for Borrowing.

 

-39-

 

 

(b)           Further Information. Each Request for Borrowing shall be
accompanied or preceded by: (i) a duly executed Borrowing Base Certificate dated
the date of such Request for Borrowing; and (ii) such documents as are required
to satisfy any applicable conditions precedent as provided in Section 6.2.

 

(c)            Request for Borrowing Irrevocable. Each Request for Borrowing
completed and signed by each requesting Borrower in accordance with
Section 2.3(a) shall be irrevocable and binding on such Borrower, and such
Borrower shall indemnify each Lender against any cost, loss or expense actually
incurred by such Lender, either directly or indirectly, as a result of any
failure by such Borrower to complete such requested Borrowing, including any
cost, loss or expense incurred by the Administrative Agent or any Lender, either
directly or indirectly by reason of the liquidation or reemployment of funds
acquired by such Lender in order to fund such requested Borrowing except to the
extent such cost, loss or expense is due to the gross negligence or willful
misconduct of such Person. A certificate of such Lender setting forth in
reasonable detail the amount of any such cost, loss or expense, and the basis
for the determination thereof and the calculation thereof, shall be delivered to
the Borrowers and shall, in the absence of a manifest error, be conclusive and
binding.

 

(d)            Lender Funding Shall be Proportional. Each Lender shall make each
requested Loan in accordance with its Pro Rata Share thereof.

 

(e)            Rollovers. No later than 2:00 p.m. at least three (3) Business
Days prior to the termination of each Interest Period related to a LIBOR Rate
Loan in Dollars, the applicable Borrower shall give the Administrative Agent
written notice at the Agency Services Address, which notice may be via
facsimile, electronic mail or other written communication in a form acceptable
to the Administrative Agent in its sole discretion (each such notice, a
“Rollover Notice”) whether the applicable Borrower desires to renew such LIBOR
Rate Loan. The Rollover Notice shall also specify (i) the amount of the LIBOR
Rate Loan and (ii) the length of the Interest Period, in each case, selected by
such Borrower with respect to such Rollover. Each Rollover Notice shall be
irrevocable and effective upon notification thereof to the Administrative Agent.
If the applicable Borrower fails to timely give the Administrative Agent the
Rollover Notice with respect to any LIBOR Rate Loan, such Borrower shall be
deemed to have elected the Reference Rate as the Interest Option with respect to
such Loan.

 

(f)            Conversions. Each Borrower shall have the right, with respect to:
(i) any Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to
convert such Reference Rate Loan to a LIBOR Rate Loan in Dollars; and (ii) any
LIBOR Rate Loan in Dollars, on any Business Day (a “Reference Rate Conversion
Date”) to convert such LIBOR Rate Loan to a Reference Rate Loan, provided that
the requesting Borrower shall, on such LIBOR Conversion Date or Reference Rate
Conversion Date, make the payments required by Section 4.6, if any, in either
case, by giving the Administrative Agent written notice at the Agency Services
Address (which notice may be via electronic mail) substantially in the form of
Exhibit G (a “Conversion Notice”) of such selection no later than 2:00 p.m. at
least either (x) three (3) Business Days prior to such LIBOR Conversion Date or
(y) one (1) Business Day prior to such Reference Rate Conversion Date, as
applicable. Each Conversion Notice shall be irrevocable and effective upon
notification thereof to the Administrative Agent. A request of a Borrower for a
Conversion of a Reference Rate Loan to a LIBOR Rate Loan is subject to the
condition that no Event of Default or Potential Default exists at the time of
such request or after giving effect to such Conversion.

 



-40-

 

 



(g)           Tranches. Notwithstanding anything to the contrary contained
herein, no more than ten (10) LIBOR Rate Loans may be outstanding hereunder at
any one time during the Availability Period.

 

(h)           Administrative Agent Notification of the Lenders. The
Administrative Agent shall promptly notify each Lender of the receipt of a
Request for Borrowing, a Conversion Notice or a Rollover Notice, the amount of
the Borrowing and the amount of such Lender’s Pro Rata Share of the applicable
Loans, the date the Borrowing is to be made, the Interest Option selected, the
Interest Period selected, if applicable, and the applicable rate of interest.

 

2.4            Minimum Loan Amounts. Each LIBOR Rate Loan shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000 and each Reference Rate Loan shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000 for each Loan; provided
that a Reference Rate Loan may be in an aggregate amount that is equal to the
entire unused balance of the Available Commitment.

 

2.5            Funding.

 

(a)            Funding of Borrowings. Subject to the fulfillment of all
applicable conditions set forth herein, each Lender shall make the proceeds of
its Pro Rata Share of each Borrowing available to the Administrative Agent no
later than 2:00 p.m. on the date specified in the Request for Borrowing as the
borrowing date, in immediately available funds, and, upon fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall deposit
such proceeds in immediately available funds in the applicable Borrower’s
account maintained with the Administrative Agent (if any) or other account
previously notified to the Administrative Agent not later than 2:00 p.m. on the
borrowing date or, if requested by the requesting Borrower in the Request for
Borrowing, shall wire-transfer such funds as requested on or before such time.
If a Lender fails to make its Pro Rata Share of any requested Borrowing
available to the Administrative Agent on the applicable borrowing date, then the
Administrative Agent may recover the applicable amount on demand: (a) from such
Lender, together with interest at the Federal Funds Rate for the period
commencing on the date the amount was made available to the applicable Borrower
by the Administrative Agent and ending on (but excluding) the date the
Administrative Agent recovers the amount from such Lender; or (b) if such Lender
fails to pay its amount upon the Administrative Agent’s demand, then from the
requesting Borrower by the Required Payment Time, together with interest at a
rate per annum equal to the rate applicable to the requested Borrowing for the
period commencing on the borrowing date and ending on (but excluding) the date
the Administrative Agent recovers the amount from such Borrower.

 





-41-

 

 

(b)           Obligations of Lenders Several. The liabilities and obligations of
each Lender hereunder shall be several and not joint, and neither the
Administrative Agent nor any Lender shall be responsible for the performance by
any other Lender of its obligations hereunder. The failure of any Lender to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder shall not relieve any other Lender of its obligation to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder. Each Lender hereunder shall be liable to the Borrowers only
for the amount of its respective Commitment.

 

2.6           [Reserved].

 

2.7           Interest.

 

(a)            Interest Rate. Each Loan funded by the Lenders shall accrue
interest at a rate per annum equal to: (i) with respect to LIBOR Rate Loans,
Adjusted LIBOR for the applicable Interest Period; and (ii) with respect to
Reference Rate Loans, the Reference Rate in effect from day to day. At any time,
each Loan shall have only one Interest Period and one Interest Option.
Notwithstanding anything to the contrary contained herein, in no event shall the
interest rate hereunder exceed the Maximum Rate.

 

(b)           Change in Rate; Past Due Amounts; Calculations of Interest. Each
change in the rate of interest for any Borrowing consisting of Reference Rate
Loans shall become effective, without prior notice to the Borrowers,
automatically as of the opening of business of the Administrative Agent on the
date of said change. Interest on the unpaid principal balance of (i) each LIBOR
Rate Loan and Reference Rate Loan bearing interest based off LIBOR shall be
calculated on the basis of the actual days elapsed in a year consisting of 360
days and (ii) each Reference Rate Loan (other than when the Reference Rate is
calculated based off LIBOR) shall be calculated on the basis of the actual days
elapsed in a year consisting of 365 or 366 days, as the case may be.

 

(c)            Default Rate. If an Event of Default has occurred and is
continuing, then (in lieu of the interest rate provided in Section 2.7(a) above)
all overdue Obligations shall bear interest, after as well as before judgment,
at the Default Rate.

 

2.8           Determination of Rate. The Administrative Agent shall determine
each interest rate applicable to the LIBOR Rate Loans and Reference Rate Loans
hereunder. The Administrative Agent shall, upon request, give notice to the
Borrowers and to the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive and binding in the absence of manifest
error.

 



-42-

 

 

2.9           [Reserved].

 

2.10         Qualified Borrowers. In consideration of the Lenders’ agreement to
advance funds to a Qualified Borrower that has joined the Credit Facility in
accordance with Section 6.3, and to accept the Qualified Borrower Guaranties in
support thereof, the applicable Borrower hereby authorizes, empowers, and
directs the Administrative Agent, for the benefit of the Secured Parties, within
the limits of the Available Commitment, to disburse directly to the Lenders,
with notice to the applicable Borrower, in immediately available funds, an
amount equal to the amount due and owing under the applicable Qualified Borrower
Promissory Note or the applicable Qualified Borrower Guaranty, together with all
interest, costs and expenses and fees due to the Lenders pursuant thereto, as a
Borrowing hereunder, in the event the Administrative Agent shall have not
received payment of such Obligations when due or any Event of Default specified
in Sections 10.1(h) or 10.1(i) shall occur with respect to such Qualified
Borrower. The Administrative Agent will notify the Borrowers of any disbursement
made to the Lenders pursuant to the terms hereof; provided that the failure to
give such notice shall not affect the validity of the disbursement, and the
Administrative Agent shall provide the Lenders with notice thereof. Any such
disbursement made by the Administrative Agent to the Lenders shall be deemed to
be a Reference Rate Loan pursuant to Section 2.3 in the amount so paid, and the
Qualified Borrower shall be deemed to have given to the Administrative Agent in
accordance with the terms and conditions of Section 2.3, a Request for Borrowing
with respect thereto; and such disbursements shall be made without regard to the
minimum and multiple amounts specified in Section 2.4. The Administrative Agent
may conclusively rely on the Lenders as to the amount of any such Obligations
due to the Lenders, absent manifest error.

 

2.11         Use of Proceeds and Qualified Borrower Guaranties The proceeds of
the Loans shall be used solely for purposes (a) expressly permitted under the
Constituent Documents of each Borrower and (b) for which a Drawdown Notice may
be made to fund the repayment thereof; provided that, the proceeds of any Loan
shall not be used to pay all or any portion of any Loan. Neither the Lenders nor
the Administrative Agent shall have any liability, obligation, or responsibility
whatsoever with respect to the Borrowers’ use of the proceeds of the Loans or
execution and delivery of the Qualified Borrower Guaranties, and neither the
Lenders nor the Administrative Agent shall be obligated to determine whether or
not the Borrowers’ use of the proceeds of the Loans are for purposes permitted
under the Constituent Documents of any Borrower. Nothing, including, without
limitation, any Borrowing, any Rollover, or acceptance of any Qualified Borrower
Guaranty or other document or instrument, shall be construed as a representation
or warranty, express or implied, to any party by the Lenders or the
Administrative Agent as to whether any Investment by the Borrowers is permitted
by the terms of the Constituent Documents of any Borrower. Each Borrower agrees
to respond promptly to any reasonable requests for information related to its
use of Loan proceeds to the extent required by any Lender in connection with
such Lender’s determination of its compliance with Section 23A of the Federal
Reserve Act (12 U.S.C. §371c) and the Federal Reserve Board’s Regulation W (12
C.F.R. Part 223). No Borrower shall to its knowledge use the proceeds of any
Borrowing hereunder to purchase any asset or securities from, or securities
issued by, any Lender’s “affiliate” as such term is defined in 12 C.F.R.
Part 223.  In connection with each Request for Borrowing hereunder, the
requesting Borrower shall be deemed to have represented and warranted to the
Administrative Agent on the date of such Borrowing that, to its knowledge, as of
the date of the requested Borrowing, the proceeds of such Borrowing will not be
used by such Borrower to, directly or indirectly, either (x) purchase any asset
or securities from, or securities issued by, any Lender’s “affiliate” as such
term is defined in 12 C.F.R. Part 223 or (y) invest in any fund advised by a
Lender or an Affiliate thereof.

 





-43-

 

 

2.12         Fees. The Borrowers shall pay to the Administrative Agent fees in
consideration of the arrangement and administration of the Commitments, which
fees shall be payable in amounts and on the dates agreed to between the
Borrowers and the Administrative Agent in the applicable Fee Letter. The
Borrowers will pay to the Administrative Agent such other fees as are payable in
the amount and on the date agreed to between the Borrowers and the
Administrative Agent in the applicable Fee Letter.

 

2.13         Unused Commitment Fee. In addition to the payments provided for in
Section 3, the Borrowers shall pay or cause to be paid to the Administrative
Agent, for the account of each Lender, an unused commitment fee at the rate of
(a) 20 basis points (0.20%) per annum when the unused Commitment (through the
extension of Loans) of the Lenders is greater than or equal to fifty percent
(50%) of the Maximum Commitment or (b) twenty-five basis points (0.25%) per
annum when the unused Commitment (through the extension of Loans) of the Lenders
is less than fifty percent (50%) of the Maximum Commitment, in either case
calculated on the basis of actual days elapsed in a year consisting of 360 days
and payable in arrears on the first Business Day of each calendar quarter for
the preceding calendar quarter. For purposes of this Section 2.13, the fee shall
be calculated on a daily basis. The Borrowers and the Lenders acknowledge and
agree that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrowers as described herein and for
no other purposes.

 

2.14         [Reserved].

 

2.15         [Reserved].

 

2.16         Extension of Maturity Date. The Borrowers shall have an option to
extend the Stated Maturity Date then in effect for up to one (1) additional term
not longer than 364 days subject to satisfaction of the following conditions
precedent:

 

(a)            as of the effective date of such extension and immediately after
giving effect thereto, the representations and warranties set forth herein and
in the other Loan Documents are true and correct in all material respects with
the same force and effect as if made on and as of such date (except to the
extent that such representations and warranties expressly relate to an earlier
date); provided that if a representation or warranty is qualified as to
materiality, with respect to such representation or warranty, the foregoing
materiality qualifier shall be disregarded for the purposes of this condition;

 

(b)           the Borrowers shall have paid an Extension Fee to the
Administrative Agent for the benefit of the Lenders;

 

-44-

 



 

(c)            no Potential Default or Event of Default shall have occurred and
be continuing on the date on which notice is given in accordance with the
following clause (d) or on the initial Stated Maturity Date;

 

(d)            the Borrowers shall have delivered an Extension Request with
respect to the Stated Maturity Date to the Administrative Agent not less than
thirty (30) days prior to the Stated Maturity Date then in effect (which shall
be promptly forwarded by the Administrative Agent to each Lender); and

 

(e)            the Borrowers shall have delivered to the Lenders a new or
updated Beneficial Ownership Certification, as applicable, in relation to each
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, if so requested by the Administrative Agent prior to the
effectiveness of any extension to the Maturity Date.

 

Each Extension Request shall be deemed to be a representation and warranty by
each Borrower that the conditions specified in this Section 2.16 have been
satisfied on and as of the date of the applicable extension.

 

3.            PAYMENT OF OBLIGATIONS.

 

3.1            Revolving Credit Notes. Any Lender may request that the Loans be
evidenced by a promissory note. In such event, each Borrower shall execute and
deliver a Note or Notes substantially in the form of Exhibit B (with blanks
appropriately completed in conformity herewith), in favor of such Lender. Each
Borrower agrees, from time to time, upon the request of the Administrative Agent
or any Lender, to reissue a new Note, in accordance with the terms and
substantially in the form heretofore provided, to the Administrative Agent or
such Lender, in renewal of and substitution for the Note previously issued by
such Borrower to the Administrative Agent or such Lender, and such previously
issued Note shall be returned to such Borrower marked “replaced”.

 

3.2            Payment of Obligations. The Principal Obligations outstanding on
the Maturity Date, together with all accrued but unpaid interest thereon and any
other outstanding Obligations, shall be due and payable on the Maturity Date.

 

3.3            Payment of Interest.

 

(a)            Interest. Interest on each Borrowing and any portion thereof
shall commence to accrue in accordance with the terms of this Credit Agreement
and the other Loan Documents as of the date of the disbursement or wire transfer
of such Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.7, notwithstanding whether the applicable Borrower received the
benefit of such Borrowing as of such date and even if such Borrowing is held in
escrow pursuant to the terms of any escrow arrangement or agreement. When a
Borrowing is disbursed by wire transfer pursuant to instructions received from
the applicable Borrower in accordance with the related Request for Borrowing,
then such Borrowing shall be considered made at the time of the transmission of
the wire, rather than the time of receipt thereof by the receiving bank. With
regard to the repayment of the Loans, interest shall continue to accrue on any
amount repaid until such time as the repayment has been received in federal or
other immediately available funds by the Administrative Agent in the
Administrative Agent’s account described in Section 3.4, or any other account of
the Administrative Agent which the Administrative Agent designates in writing to
the applicable Borrower.

 

-45-

 

 



(b)            Interest Payment Dates. Accrued and unpaid interest on the
Obligations shall be due and payable in arrears (i) on each Interest Payment
Date, (ii) on each other date of any reduction of the outstanding principal
amount of the Loans hereunder, and (iii) upon the occurrence and during the
continuance of an Event of Default, at any time upon demand by the
Administrative Agent. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

3.4            Payments on the Obligations.

 

(a)            Borrower Payments. All payments of principal of, and interest on,
the Obligations under this Credit Agreement by any Borrower to or for the
account of the Lenders, or any of them, shall be made without condition or
deduction or counterclaim, set-off, defense or recoupment by the Borrowers for
receipt by the Administrative Agent before 2:00 p.m. in federal or other
immediately available funds to the Administrative Agent at [OMITTED], or any
other account of the Administrative Agent that the Administrative Agent
designates in writing to the Borrowers. Funds received after 2:00 p.m. shall be
treated for all purposes as having been received by the Administrative Agent on
the first Business Day next following receipt of such funds. All payments shall
be made in Dollars.

 

(b)            Lender Payments. Except as provided in Section 12.12, each Lender
shall be entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. The Administrative Agent and each Lender hereby agree that payments
to the Administrative Agent by the Borrowers of principal of, and interest on,
the Obligations by the Borrowers to or for the account of the Lenders in
accordance with the terms of this Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of the Borrowers’ obligations with
respect to any such payments, and the Administrative Agent shall indemnify, and
each Lender shall hold harmless, the Borrowers from any claims asserted by any
Lender in connection with the Administrative Agent’s duty to distribute and
apportion such payments to the Lenders in accordance with this Section 3.4.

 

(c)            Application of Payments. So long as no Event of Default has
occurred and is continuing, all payments made on the Obligations shall be
applied as directed by the Borrowers. At all times when an Event of Default has
occurred and is continuing, all payments made on the Obligations shall be
credited, to the extent of the amount thereof, in the following manner:
(i) first, against all costs, expenses and other fees (including attorneys’
fees) arising under the terms hereof; (ii) second, against the amount of
interest accrued and unpaid on the Obligations as of the date of such payment;
(iii) third, against all principal due and owing on the Obligations as of the
date of such payment; and (iv) fourth, to all other amounts constituting any
portion of the Obligations.

 

-46-

 

 

3.5            Prepayments.

 

(a)            Voluntary Prepayments. The Borrowers may, upon written notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium, fees or penalty on any Business Day;
provided that: (i) such notice must be received by the Administrative Agent not
later than 2:00 p.m. (A) three (3) Business Days prior to any date of prepayment
of LIBOR Rate Loans; and (B) one (1) Business Day prior to any date of
prepayment of Reference Rate Loans; and (ii) any prepayment of Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date (which shall be a Business Day) and amount of such
prepayment. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such written notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Notwithstanding
the foregoing, if any such written notice is delivered in connection with any
refinancing of this Credit Facility or the incurrence of any Indebtedness and
such prepayment is expressly conditioned upon the receipt of the proceeds of
such refinancing or of incurrence of Indebtedness, the Borrowers may revoke such
notice in the event such refinancing or incurrence of Indebtedness is not
consummated; provided that, the Borrowers shall be liable for any additional
amounts required pursuant to Section 4. Any prepayment of a Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 4. Each such prepayment shall be applied to
the Obligations held by each Lender in accordance with its respective Pro Rata
Share.

 

(b)            Mandatory Prepayment.

 

(i)            Excess Loans Outstanding. If, on any day the Principal
Obligations exceed the Available Commitment (including, without limitation, as a
result of an Exclusion Event) or the maximum amount permitted under the
Constituent Documents, then one or more Borrowers shall pay following the
earlier of (i) demand by the Administrative Agent, or (ii) a Responsible Officer
of a Borrower obtaining knowledge thereof, without further demand such excess to
the Administrative Agent, for the benefit of the Lenders, in immediately
available funds (except to the extent any such excess is addressed by
Section 3.5(b)(ii)), by the Required Payment Time. Each Borrower hereby agrees
that the Administrative Agent may withdraw from any Collateral Account any
Capital Contributions deposited therein and apply the same to the Principal
Obligations until such time as the payment obligations of this
Section 3.5(b) have been satisfied in full.

 

(ii)            The Principal Obligations of each individual Loan shall be
repaid by the Borrowers without further demand to the Administrative Agent, for
the benefit of the Lenders, in immediately available funds on or prior to the
date that is the earlier of (A) one hundred and eighty (180) days after the date
of the initial Borrowing with respect to such Loan (or, if such date is not a
Business Day, the immediately preceding Business Day) and (B) the Maturity Date.

 

-47-

 

 

3.6            Reduction or Early Termination of Commitments. So long as no
Request for Borrowing is outstanding, the Borrowers may terminate the
Commitments, or reduce the Maximum Commitment, by giving prior irrevocable
written notice to the Administrative Agent of such termination or reduction five
(5) Business Days prior to the effective date of such termination or reduction
(which date shall be specified by the Borrowers in such notice and shall be a
Business Day): (i) in the case of complete termination of the Commitments, upon
prepayment of all of the outstanding Obligations, including, without limitation,
all interest accrued thereon, in accordance with the terms of Section 3.3; or
(ii) in the case of a reduction of the Maximum Commitment, upon prepayment of
the amount by which the Principal Obligations exceed the reduced Available
Commitment resulting from such reduction, including, without limitation, payment
of all interest accrued thereon, in accordance with the terms of Section 3.3.
Notwithstanding the foregoing: (x) any reduction of the Maximum Commitment shall
be in an amount equal to $5,000,000 or, if more, in multiples of $1,000,000; and
(y) in no event shall a reduction by the Borrowers reduce the Maximum Commitment
to $15,000,000 or less, unless otherwise consented to by the Administrative
Agent in its sole discretion (except for a termination of all the Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment shall reduce the Commitments of the Lenders according to
their Pro Rata Share.

 

3.7            Lending Office. Each Lender may: (a) designate its principal
office or a branch, subsidiary or Affiliate of such Lender as its Lending Office
(and the office to whose accounts payments are to be credited) for any Loan and
(b) change its Lending Office from time to time by notice to the Administrative
Agent and the Borrowers. In such event, the Administrative Agent shall continue
to hold the Note, if any, evidencing the Loans attributable to such Lender for
the benefit and account of such branch, subsidiary or Affiliate. Each Lender
shall be entitled to fund all or any portion of its Commitment in any manner it
deems appropriate, consistent with the provisions of Section 2.5.

 

3.8            Joint and Several Liability. Each Borrower acknowledges, agrees,
represents and warrants the following:

 

(a)            Inducement. The Lenders have been induced to make the Loans to
the Borrowers in part based upon the assurances by each Borrower that each
Borrower desires that all Obligations under the Loan Documents be honored and
enforced as separate obligations of each Borrower, should the Administrative
Agent and the Lenders desire to do so.

 

(b)            Combined Liability. Notwithstanding the foregoing, the Borrowers
shall be jointly and severally liable to the Lenders for all representations,
warranties, covenants, obligations and indemnities, including, without
limitation, the Loans and the other Obligations, and the Administrative Agent
and the Lenders may at their option enforce the entire amount of the Loans and
the other Obligations against any one or more of the Borrowers.

 

(c)            Separate Exercise of Remedies. The Administrative Agent (on
behalf of the Secured Parties) may exercise remedies against each Borrower and
its property separately, whether or not the Administrative Agent exercises
remedies against any other Borrower or its property. The Administrative Agent
may enforce one or more Borrower’s obligations without enforcing any other
Borrower’s obligations and vice versa. Any failure or inability of the
Administrative Agent to enforce one or more Borrower’s obligations shall not in
any way limit the Administrative Agent’s right to enforce the obligations of the
other Borrowers. If the Administrative Agent forecloses or exercises similar
remedies under any one or more Collateral Documents, then such foreclosure or
similar remedy shall be deemed to reduce the balance of the Loans only to the
extent of the cash proceeds actually realized by the Lenders from such
foreclosure or similar remedy or, if applicable, the Administrative Agent’s
credit bid at such sale, regardless of the effect of such foreclosure or similar
remedy on the Loans secured by such Collateral Documents under the applicable
state law.

 

-48-

 

 

4.            CHANGE IN CIRCUMSTANCES.

 

4.1            Taxes.

 

(a)            Defined Terms. For purposes of this Section 4.1, the term
“Applicable Law” includes FATCA.

 

(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 4.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)            Payment of Other Taxes by the Borrowers. The Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)            Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, by the later of ten (10) days after demand
therefor and the Required Payment Time, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.1) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

-49-

 

 

(e)            Indemnification by the Lenders. Without prejudice to, or
duplication of, Section 11.7, each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.11(e) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Credit Agreement or any other Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 4.1(e).

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by a Borrower to a Governmental Authority pursuant to this Section 4.1,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested in writing by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested in
writing by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested in writing by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested in writing by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.1(g)(ii)(A), 4.1(g)(ii)(B) and 4.1(g)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-50-

 

 

(ii)            Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

(A)            any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)            executed copies of IRS Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit O-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrowers within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit O-4 on behalf of each such direct and indirect partner;

 

-51-

 

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrowers and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1(g)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered,
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(h)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 4.1
(including by the payment of additional amounts pursuant to this Section 4.1),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 4.1 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the written request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 4.1(h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 4.1(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 4.1(h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 4.1(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

-52-

 

 

(i)            Survival. Each party’s obligations under this Section 4.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

4.2            Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority having
jurisdiction over such Lender has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans or other Obligations, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, the applicable currency or to determine or charge interest
rates based upon LIBOR, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (A) in the case of any determination described
in the foregoing clause (i), any obligation of such Lender to make or continue
Loans or the Obligations in such currency shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist and, until such time, the
Loans or Obligations of such Lender in such currency shall, at the option of the
Borrower, be converted to, and shall continue, as Reference Rate Loans and
Obligations denominated in Dollars in an amount equal to the aggregate Dollar
Equivalent of such Loans and Obligations immediately prior to such suspension,
and (B) in the case of any determination described in the foregoing clause (ii),
any obligation of such Lender to maintain Loans accruing interest at LIBOR, or
to convert Loans accruing interest calculated by reference to the Reference Rate
(unless the Reference Rate is also calculated off the LIBOR Rate in accordance
with the definition thereof) to be Loans accruing interest calculated by
reference to the LIBOR Rate, shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist and, until such time, the Loans or
Obligations of such Lender outstanding at the time of such suspension shall, at
the option of the applicable Borrower, be continued as Reference Rate Loans if
denominated in Dollars. Upon the prepayment of any such Loans, the applicable
Borrower shall also pay accrued and unpaid interest on the amount so prepaid.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

 

4.3            Inability to Determine Rates. Other than with respect to a
Benchmark Transition Event or an Early Opt-in Election, if the Administrative
Agent determines, for any proposed Interest Period, that: (a) deposits in
Dollars are not being offered to banks in the applicable offshore market for the
applicable amount and Interest Period of any LIBOR Rate Loan; or (b) LIBOR does
not adequately or fairly reflect the cost to the Lenders of funding or
maintaining any LIBOR Rate Loan, then: (i) the Administrative Agent shall
forthwith notify the Lenders and the Borrowers; and (ii) while such
circumstances exist, none of the Lenders shall allocate any Loans made during
such period, or reallocate any Loans allocated to any then-existing Interest
Period ending during such period, to an Interest Period with respect to which
interest is calculated by reference to LIBOR. If, with respect to any
outstanding Interest Period, a Lender notifies the Administrative Agent that it
is unable to obtain matching deposits in the London interbank market to fund its
purchase or maintenance of such Loans or that LIBOR applicable to such Loans
will not adequately reflect the cost to the Person of funding or maintaining
such Loans for such Interest Period, then: (x) the Administrative Agent shall
forthwith so notify the Borrowers and the Lenders; and (y) upon such notice and
thereafter while such circumstances exist, the applicable Lender shall not make
any LIBOR Rate Loans during such period or reallocate any Loans allocated to any
Interest Period ending during such period, to an Interest Period with respect to
which interest is calculated by reference to LIBOR; provided that, (A) if the
foregoing notice relates to Loans that are outstanding as LIBOR Rate Loans, such
Loans shall be Converted to Reference Rate Loans only on the last day of the
then-current Interest Period, and (B) upon receipt of such notice, the Borrowers
may revoke any outstanding Requests for Borrowing.

 

-53-

 

 

4.4            Effect of Benchmark Transition Event

 

(a)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrowers may amend this Credit Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrowers so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 4.4 will occur prior to the applicable
Benchmark Transition Start Date.

 

(b)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Credit Agreement.

 

(c)            Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrowers and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 4.4 including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 4.4.

 

-54-

 

 

(d)            Benchmark Unavailability Period. Upon the Borrowers’ receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrowers
may revoke any request for a Borrowing of, conversion to or continuation of any
LIBOR Rate Loan to be made, converted or continued during any Benchmark
Unavailability Period, provided that, if such request is not revoked, the
Borrowers will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Reference Rate Loans. During any Benchmark
Unavailability Period, the component of Reference Rate based upon LIBOR will not
be used in any determination of Reference Rate.

 

4.5            Increased Cost and Capital Adequacy.

 

(a)            Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, or to reduce the amount of any sum
received or receivable by such Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, if such charges are generally
being charged by such Lender to other similarly situated borrowers (after due
consideration of facility pricing, structure, usage patterns, capital treatment
and banking relationship), following written request of such Lender or other
Recipient, the Borrowers shall pay by the later of ten (10) days after demand
therefor and the Required Payment Time, to any such Lender or other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

-55-

 

 

(b)            Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Credit Agreement, the Commitment of such Lender or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then, if such charges are generally being charged by such
Lender to other similarly situated borrowers (after due consideration of
facility pricing, structure, usage patterns, capital treatment and banking
relationship), from time to time upon written request of such Lender, the
Borrowers shall pay by the later of ten (10) days after demand therefor and the
Required Payment Time to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)            Certificates for Reimbursement. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender, as specified in Section 4.5(a) or Section 4.5(b) and delivered to the
Borrowers, shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate by the Required
Payment Time.

 

(d)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 4 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section 4 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

4.6            Funding Losses. Following demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall pay the
Administrative Agent by the later of ten (10) days after demand therefor and the
Required Payment Time for the account of such Lender, such amount or amounts as
shall compensate such Lender for, and hold such Lender harmless from, any loss,
cost or expense incurred by such Lender in obtaining, liquidating or employing
deposits or other funds from third parties as a result of (a) any failure or
refusal of the Borrowers (for any reasons whatsoever other than a default by the
Administrative Agent or any Lender) to accept a LIBOR Rate Loan after the
Borrowers shall have requested such Loan under this Credit Agreement, (b) any
prepayment or other payment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period applicable to such Loan, (c) any other prepayment of
a Loan that is otherwise not made in compliance with the provisions of this
Credit Agreement, or (d) the failure of the Borrowers to make a prepayment of a
Loan after giving notice under this Credit Agreement, that such prepayment will
be made.

 

4.7            Requests for Compensation. If requested by the Borrowers in
connection with any demand for payment pursuant to this Section 4 (other than
Section 4.1), a Lender shall provide to the Borrowers, with a copy to the
Administrative Agent, a certificate setting forth in reasonable detail the basis
for such demand, the amount required to be paid by the Borrowers to such Lender
and the computations made by such Lender to determine such amount, such
certificate to be conclusive and binding in the absence of manifest error. Any
such amount payable by the Borrowers shall not be duplicative of any amounts
(a) previously paid under this Section 4, or (b) included in the calculation of
LIBOR.

 

-56-

 

 

4.8            Survival. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, all of the Borrowers’ obligations under
this Section 4 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Credit Agreement or any provision hereof. Each Lender shall notify the
Borrowers of any event occurring after the termination of this Credit Agreement
entitling such Lender to compensation under this Section 4 as promptly as
practicable.

 

4.9            Mitigation Obligations; Replacement of Lenders.

 

(a)            Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.5, or requires the Borrowers to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall, at the
request of the Borrowers, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.5 or
Section 4.1, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
and documented out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)            Replacement of Lenders. If any Lender requests compensation under
Section 4.5, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.9(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender or has a direct or
indirect parent company that has become the subject of a Bail-In Action, or if
any Lender makes a determination under Section 4.2 that it is unlawful to
maintain or fund LIBOR Rate Loans, then the Borrowers may, at their sole expense
and effort, so long as no Event of Default or Potential Default has occurred and
is continuing, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.11), all of its interests, rights (other than its existing rights to
payments pursuant to Section 4.5 or Section 4.1) and obligations under this
Credit Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which Assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)            the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.11;

 

-57-

 

 

(ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the Assignee (to the extent of
such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);

 

(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 4.5 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)           such assignment does not conflict with Applicable Law; and

 

(v)            in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

5.            SECURITY.

 

5.1            Liens.

 

(a)            Collateral. To secure performance by the Borrowers of the payment
and the performance of the Obligations, the Borrowers, each to the extent of
their respective interests therein, shall grant to the Administrative Agent, for
the benefit of each of the Secured Parties, a first priority (except as
expressly permitted pursuant to the definition of Permitted Liens), perfected
security interest and Lien in and on the Collateral pursuant to the Security
Agreements, the related financing statements and the other related documents.

 

(b)            Reliance. The Borrowers agree that the Administrative Agent and
each Lender have entered into this Credit Agreement, extended credit hereunder
and at the time of each Loan, will make such Loan in reasonable reliance on the
obligations of the Investors to fund their respective Capital Commitments to the
Borrower as shown in their Subscription Agreements delivered in connection
herewith and accordingly, it is the intent of the parties that such Capital
Commitments may be enforced on behalf of the Borrower by the Administrative
Agent, upon the occurrence and continuance of an Event of Default, on behalf of
the Lenders and other Secured Parties, pursuant to the terms of the Loan
Documents and subject to the Operative Documents and Applicable Law, directly
against the Investors without further action by the Borrowers, and
notwithstanding any compromise of any such Capital Commitment by the Borrowers
after the Closing Date, but subject to the terms of Section 10.2(b).

 

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
Lien in the Collateral, including without limitation the Security Agreements,
the Collateral Account Pledges and the Control Agreements, and any documents or
instruments amending or supplementing the same, shall be collectively referred
to herein as the “Collateral Documents.”

 

-58-

 

 

5.2            The Collateral Accounts; Drawdowns.

 

(a)            The Collateral Accounts. In order to secure further the payment
and the performance of the Obligations and to effect and facilitate the right of
the Secured Parties, each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by such Investors pursuant to Drawdowns. In addition, each Borrower shall
promptly deposit into its respective Collateral Account any payments and monies
that such Borrower receives directly from Investors as Capital Contributions.

 

(b)            Use of the Collateral Accounts. The applicable Borrower may
withdraw funds from its Collateral Account only in compliance with Section 9.15.
Upon the occurrence and during the continuation of a Cash Control Event, the
Administrative Agent is authorized to take exclusive control of the Collateral
Accounts. If the applicable Account Bank with respect to any Collateral Account
ceases to be Wells Fargo or an Eligible Institution, each Borrower, as
applicable, shall have thirty (30) days following notice from the Administrative
Agent to move its Collateral Account to a replacement Account Bank that is an
Eligible Institution. If an Account Bank terminates a Control Agreement, the
applicable Borrower shall open a new Collateral Account that is subject to a new
Control Agreement with a replacement Account Bank within thirty (30) days of the
earlier of (i) such termination and (ii) the terminating Account Bank providing
notice of its intent to terminate such Control Agreement.

 

(c)            No Duty. Notwithstanding anything to the contrary herein
contained, it is expressly understood and agreed that none of the Administrative
Agent, nor any other Secured Party undertakes any duties, responsibilities, or
liabilities with respect to the Drawdowns issued by the Borrowers. None of them
shall be required to refer to the Constituent Documents of any Borrower or a
Subscription Agreement, or take any other action with respect to any other
matter that might arise in connection with the Constituent Documents of any
Borrower, a Subscription Agreement or any Drawdown. None of them shall have any
duty to determine or inquire into any happening or occurrence or any performance
or failure of performance of any Borrower or any of the Investors. None of them
shall have any duty to inquire into the use, purpose, or reasons for the making
of any Drawdown by any Borrower or the Investment or use of the proceeds
thereof.

 

(d)            Drawdowns and Disbursements from Collateral Accounts. Subject to
the Operative Documents and any requirements under Applicable Law, the Borrowers
will issue Drawdowns at such times as are necessary in order to ensure the
timely payment of the Obligations hereunder. Each Borrower hereby irrevocably
authorizes and directs the Secured Parties, acting through the Administrative
Agent, to charge from time to time the Collateral Accounts, and any other
accounts of any Borrower maintained at Wells Fargo, for amounts not paid when
due (after the passage of any applicable grace period) to the Secured Parties or
any of them hereunder and under the other Loan Documents; provided that promptly
after any disbursement of funds from any such account to the Secured Parties, as
contemplated in this Section 5.2(d), the Administrative Agent shall deliver a
written notice of such disbursement to the applicable Borrower.

 

-59-

 

 

(e)            No Representations. Neither the Administrative Agent nor any
Secured Party shall be deemed to make at any time any representation or warranty
as to the validity of any Drawdown nor shall the Administrative Agent or the
Secured Parties be accountable for any Borrower Party’s use of the proceeds of
any Capital Contribution.

 

5.3            Agreement to Deliver Additional Collateral Documents. The
Borrowers shall deliver such security agreements, notices, financing statements,
assignments, and other collateral documents (all of which shall be deemed part
of the Collateral Documents), in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent acting on behalf of the
Secured Parties may reasonably request from time to time for the purpose of
granting to, or maintaining or perfecting in favor of the Secured Parties, first
priority security interests in the Collateral, together with other assurances of
the enforceability and first priority of the Secured Parties’ Liens and
assurances of due recording and documentation of the Collateral Documents or
copies thereof, as the Administrative Agent may reasonably require to avoid
material impairment of the first priority Liens and security interests granted
or purported to be granted in accordance with this Section 5.

 

5.4            Subordination. During the continuance of an Event of Default or a
Specified Exclusion Event, no Borrower shall make any payments or advances of
any kind, directly or indirectly, on any debts and liabilities to any other
Borrower, Investor, New Mountain Capital Group, L.L.C. or the Adviser whether
now existing or hereafter arising and whether direct, indirect, several, joint
and several, or otherwise, and howsoever evidenced or created (collectively, the
“Other Claims”). All Other Claims, together with all Liens on assets securing
the payment of all or any portion of the Other Claims shall at all times during
the continuance of a Cash Control Event be subordinated to and junior in right
and in payment to the Obligations and all Liens on assets securing all or any
portion of the Obligations, and each Borrower agrees to take such actions as are
necessary to provide for such subordination between it and any other Borrower,
inter se, including but not limited to, upon the reasonable request of the
Administrative Agent, provisions for such subordination in the documents
evidencing the Other Claims. Notwithstanding the above, during the continuance
of an Event of Default or a Specified Exclusion Event, all (i) franchise taxes
and servicing fees payable by the Borrowers to the Adviser and (ii) management
fees payable by the Borrowers to the Adviser and reasonable expenses payable by
the Borrowers to the Adviser, in each case with respect to clause (i) and (ii),
shall not be subject to the above subordination provision; provided that such
amounts shall not be paid from the Collateral during an Event of Default; and
provided further that the aggregate amount of fees and expenses in clauses
(i) and (ii) shall not exceed $1,000,000.00 in the aggregate for any annual
period.

 

-60-

 

 

6.            CONDITIONS PRECEDENT TO LENDING.

 

6.1            Obligations of the Lenders. The obligation of the Lenders to
advance the initial Borrowing hereunder shall not become effective until the
date on which (i) the Administrative Agent shall have received each of the
following documents and (ii) each of the other conditions listed below is
satisfied or waived, the satisfaction of such conditions to be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (which satisfaction or waiver must occur within one
(1) Business Day of the date hereof):

 

(a)            Credit Agreement. This Credit Agreement, duly executed and
delivered by the Initial Borrower;

 

(b)            Note. Each Note duly executed and delivered by the Initial
Borrower (if required) in accordance with Section 3.1;

 

(c)            Security Agreement. A Security Agreement, duly executed and
delivered by the Initial Borrower in favor of the Administrative Agent for the
benefit of the Secured Parties;

 

(d)            Collateral Account Pledges. A Collateral Account Pledge, duly
executed and delivered by the Initial Borrower in favor of the Administrative
Agent for the benefit of the Secured Parties;

 

(e)            Control Agreements. A Control Agreement, duly executed and
delivered by the Initial Borrower;

 

(f)            Filings.

 

(i)            Satisfactory reports of searches of Filings (or the equivalent in
any applicable foreign jurisdiction, as applicable) in the jurisdiction of
formation of the Initial Borrower, or where a filing has been or would need to
be made in order to perfect the Administrative Agent’s first priority security
interest on behalf of the Secured Parties in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
(other than Permitted Liens) exist, or, if necessary, copies of proper financing
statements, if any, filed on or before the date hereof necessary to terminate
all Liens (other than Permitted Liens) and other rights of any Person in any
Collateral previously granted; and

 

(ii)            Filings (or the equivalent in any applicable foreign
jurisdiction, as applicable) satisfactory to the Administrative Agent with
respect to the Collateral together with written evidence satisfactory to the
Administrative Agent that the same have been filed or submitted for filing in
the appropriate public filing office(s) in the Administrative Agent’s sole
discretion, to perfect the Secured Parties’ Liens in the Collateral;

 

(g)            Responsible Officer Certificates. A certificate from a
Responsible Officer of the Initial Borrower, substantially in the form of
Exhibit K;

 

(h)            The Initial Borrower’s Constituent Documents. True and complete
copies of the Operative Documents of the Initial Borrower, together with
certificates of good standing (or other similar instruments) of the Initial
Borrower, in each case certified by a Responsible Officer to be correct and
complete copies thereof and in effect on the date hereof and in each case
satisfactory to the Administrative Agent in its sole discretion;

 

(i)            Authority Documents. Certified resolutions of the Initial
Borrower, authorizing the entry into the transactions contemplated herein and in
the other Loan Documents, in each case certified by a Responsible Officer of
such Person as correct and complete copies thereof and in effect on the date
hereof;

 

-61-

 

 

(j)            Incumbency Certificate. From the Initial Borrower, a signed
certificate of a Responsible Officer, who shall certify the names of the Persons
authorized, on the date hereof, to sign each of the Loan Documents and the other
documents or certificates to be delivered pursuant to the Loan Documents on
behalf of the Initial Borrower, together with the true signatures of each such
Person; the Administrative Agent may conclusively rely on such certificate until
it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;

 

(k)            Opinions. One or more favorable written opinions of counsel to
the Initial Borrower in form and substance satisfactory to the Administrative
Agent and its counsel, dated as of the Closing Date;

 

(l)            Investor Documents. With respect to Investors: (i) a copy of each
Investor’s duly executed Subscription Agreement, Credit Link Document, if
applicable, and, if it has been executed, an Investor Consent; and (ii) if such
Investor is an Endowment Fund Investor, a copy of any keepwell agreement in
place between such Investor and its Sponsor;

 

(m)            Fees; Costs and Expenses. Payment of all fees and other amounts
due and payable on or prior to the date hereof, including pursuant to the Fee
Letter, and, to the extent invoiced, reimbursement or payment of all reasonable
expenses required to be reimbursed or paid by the Borrowers hereunder, including
the reasonable fees and disbursements invoiced through the date hereof of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which
may be deducted from the proceeds of such initial Borrowing;

 

(n)            ERISA Status. With respect to the Initial Borrower, either (i) a
favorable written opinion of counsel, addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of the Initial Borrower as an Operating Company (or a copy of such
opinion addressed to the Investors, reasonably acceptable to the Administrative
Agent and its counsel, together with a reliance letter with respect thereto,
addressed to the Secured Parties); (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of the Initial Borrower that the
underlying assets of the Initial Borrower do not constitute Plan Assets because
less than twenty-five percent (25%) of the total value of each class of equity
interests in the Initial Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA; or (iii) an Adviser QPAM Agreement;

 

(o)            Collateral Accounts. Evidence that the Collateral Accounts have
been established;

 

(p)            “Know Your Customer” Information and Documents. Such information
and documentation as is requested by the Lenders so that the Initial Borrower
has become KYC Compliant;

 

(q)            Beneficial Ownership Certification. The Administrative Agent
shall have received, sufficiently in advance of (but in any event not less than
three (3) Business Days prior to) the Closing Date a Beneficial Ownership
Certification in relation to the Initial Borrower if the Initial Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and

 

-62-

 

 

(r)            Additional Information. Such other information and documents as
may be required by the Administrative Agent and its counsel.

 

In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrower Parties and their management,
controlling owners, systems and operations.

 

6.2            Conditions to all Loans. The obligation of the Lenders to advance
each Borrowing (including without limitation the initial Borrowing) hereunder is
subject to the conditions precedent that:

 

(a)            Representations and Warranties. The representations and
warranties of the Borrowers set forth herein and in the other Loan Documents are
true and correct in all material respects on and as of the date of the advance
of such Borrowing, with the same force and effect as if made on and as of such
date; provided that if any such representation and warranty is qualified as to
materiality, with respect to such representation and warranty, the materiality
qualifier set forth above shall be disregarded for the purposes of this
condition; provided, further, to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;

 

(b)            No Default. No event shall have occurred and be continuing, or
would result from the Borrowing, which constitutes an Event of Default or a
Potential Default;

 

(c)            Request for Borrowing. The Administrative Agent shall have
received a Request for Borrowing, together with a Borrowing Base Certificate;

 

(d)            No Investor Excuses. Other than as disclosed to the
Administrative Agent in writing, the Borrowers have no knowledge that any
Investor would be entitled to exercise any withdrawal, excuse or exemption right
under the applicable Constituent Documents or its Subscription Agreement with
respect to any Investment being acquired in whole or in part with any proceeds
of the related Loan (provided, that if the Borrowers have disclosed a potential
excuse or exemption right to the Administrative Agent in writing, the excused,
withdrawn or exempted portion of the applicable Investor’s Unused Capital
Commitment shall be excluded from the calculation of the Borrowing Base, but the
Borrowers shall not be prohibited from such credit extension upon satisfaction
of the other conditions therefor);

 

(e)            Available Commitment. After giving effect to the proposed
Borrowing, the Principal Obligations will not exceed the Available Commitment;

 

(f)            Key Person Event. No Key Person Event shall have occurred and be
continuing; and

 

(g)            Fees; Costs and Expenses. Payment of all fees and other amounts
due and payable by any Borrower on or prior to the date of such Borrowing and,
to the extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, including the reasonable fees and
disbursements invoiced through the date of such Borrowing of the Administrative
Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which may be
deducted from the proceeds of such Borrowing.

 

-63-

 

 

6.3            Addition of Qualified Borrowers. The obligation of the Lenders to
advance a Borrowing to a proposed Qualified Borrower hereunder is subject to the
conditions that the Borrowers shall have given the Administrative Agent at least
ten (10) Business Days prior written notice and each of the following:

 

(a)            Approval of Qualified Borrower. In order for an entity to be
approved as a Qualified Borrower (i) the applicable Borrower must obtain the
written consent of each Lender, not to be unreasonably withheld; (ii) such
entity shall be one in which a Borrower or another Borrower owns a direct or
indirect ownership interest, or through which such Borrower or another Borrower
may acquire an Investment, the indebtedness of which entity can be guaranteed by
the applicable Borrower under its Constituent Documents (a “Qualified
Borrower”); and (iii) the provisions of this Section 6.3 shall be satisfied;

 

(b)            Guaranty of Qualified Borrower Obligations. The applicable
Borrower shall provide to the Administrative Agent and each of the Lenders an
unconditional guaranty of payment in the form of Exhibit J (the “Qualified
Borrower Guaranty”), which shall be acknowledged and agreed to by the applicable
Borrower, and enforceable against the applicable Borrower for the payment of a
Qualified Borrower’s debt or obligation to the Lenders;

 

(c)            Qualified Borrower Promissory Note. Such Qualified Borrower shall
execute and deliver a promissory note, substantially in the form of Exhibit I (a
“Qualified Borrower Promissory Note”), payable to the Administrative Agent (as
such note may be amended, restated, reissued, extended or modified), for the
benefit of the Secured Parties in the principal amount of its related
Obligations;

 

(d)            Authorizations of Qualified Borrower. The Administrative Agent
shall have received from the Qualified Borrower appropriate evidence of the
authorization of the Qualified Borrower approving the execution, delivery and
performance of the Qualified Borrower Promissory Note, duly adopted by the
Qualified Borrower, as required by Applicable Law or agreement, and accompanied
by a certificate of an authorized Person of such Qualified Borrower stating that
such authorizations are true and correct, have not been altered or repealed and
are in full force and effect;

 

(e)            Incumbency Certificate. The Administrative Agent shall have
received from such Qualified Borrower a signed certificate of a Responsible
Officer of the Qualified Borrower which shall certify the names of the Persons
authorized to sign the Qualified Borrower Promissory Note and the other
documents or certificates to be delivered pursuant to the terms hereof by such
Qualified Borrower, together with the true signatures of each such Person. The
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

 

-64-

 

 

(f)            Opinion of Counsel to Qualified Borrowers. The Administrative
Agent shall have received a favorable written opinion of counsel for such
Qualified Borrower, in form and substance satisfactory to the Administrative
Agent;

 

(g)            Opinion of Counsel to the Borrower. The Administrative Agent
shall have received a favorable written opinion of counsel for the Borrowers
with respect to the Qualified Borrower Guaranty, in form and substance
satisfactory to the Administrative Agent;

 

(h)            “Know Your Customer” Information and Documents. The Lenders shall
have received all items required to make such Qualified Borrower KYC Compliant;

 

(i)            Fees, Costs and Expenses. Payment of all fees and other invoiced
amounts due and payable by any Borrower on or prior to the date such Qualified
Borrower becomes a Borrower hereunder and, to the extent invoiced, reimbursement
or payment of all expenses required to be reimbursed or paid by any Borrower
hereunder, which may be deducted from the proceeds of any related Borrowing;

 

(j)            Due Diligence Review. The Administrative Agent shall have
completed to its satisfaction its due diligence review of such Qualified
Borrower and its respective management, controlling owners, systems and
operations;

 

(k)            ERISA Status. With respect to the initial advance to such
Qualified Borrower only, either (i) a favorable written opinion of counsel to
such Qualified Borrower, addressed to the Secured Parties, reasonably acceptable
to the Administrative Agent and its counsel, regarding the status of such
Qualified Borrower as an Operating Company (or a copy of such opinion addressed
to the Investors, reasonably acceptable to the Administrative Agent and its
counsel, together with a reliance letter with respect thereto, addressed to the
Secured Parties); (ii) a certificate, addressed to the Secured Parties, signed
by a Responsible Officer of such Qualified Borrower that the underlying assets
of such Qualified Borrower do not constitute Plan Assets because less than
twenty-five percent (25%) of the total value of each class of equity interests
in such Qualified Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA; or (iii) an Adviser QPAM Agreement with
respect to such Qualified Borrower;

 

(l)            Beneficial Ownership Certification. The Lenders shall have
received, sufficiently in advance of (but in any event not less than three
(3) Business Days prior to) the date such Person becomes a Qualified Borrower a
Beneficial Ownership Certification in relation to each Qualified Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and

 

(m)            Additional Information. The Administrative Agent shall have
received such other information and documents in respect of such Qualified
Borrower as may be required by the Administrative Agent and its counsel.

 

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Qualified Borrower hereunder.

 

-65-

 

 

6.4            Addition of Borrowers. Upon the satisfaction of each of the
following requirements in this Section 6.4, a proposed Borrower shall be
designated a Borrower hereunder; provided that the Administrative Agent shall be
given at least ten (10) Business Days’ prior written notice from the date
clauses (j) and (l) are satisfied: provided, further, that references to
Borrower in this Section 6.4 shall not include Qualified Borrowers:

 

(a)            Approval. In order for an entity to be approved as a Borrower,
the Borrower (i) must obtain the written consent of each Lender, such consent
not to be unreasonably withheld and (ii) the provisions of this Section 6.4
shall be satisfied;

 

(b)            Joinder. The Borrower shall provide to the Administrative Agent
and each of the Lenders duly executed documentation substantially similar, in
the reasonable discretion of the Administrative Agent, to that executed by a
Borrower at the Closing Date, including but not limited to a joinder agreement
to this Credit Agreement (pursuant to which it agrees to be jointly and
severally liable for all Obligations), Collateral Documents and such other Loan
Documents and Filings as the Administrative Agent may reasonably request;

 

(c)            Borrower Note. Upon the request of the Administrative Agent, such
Borrower shall execute and deliver a promissory note, in the form of Exhibit B;

 

(d)            Authorizations. The Administrative Agent shall have received from
such Borrower appropriate evidence of the authorization of such Borrower
approving the execution, delivery and performance of its Note, its applicable
Collateral Documents and any other Loan Documents required of such Borrower,
duly adopted by such Borrower, as required by Applicable Law or agreement, and
accompanied by a certificate of an authorized Person of such Borrower stating
that such authorizations are true and correct, have not been altered or repealed
and are in full force and effect;

 

(e)            Responsible Officer Certificates. A certificate from a
Responsible Officer of such Borrower in the form of Exhibit K;

 

(f)            Constituent Documents. True and complete copies of the
Constituent Documents of such Borrower together with certificates of good
standing (or other similar instruments) of such Borrower, in each case certified
by a Responsible Officer of such Borrower to be correct and complete copies
thereof and in effect on the date such Borrower becomes a Borrower hereunder and
in each case satisfactory to the Administrative Agent in its sole discretion;

 

(g)            ERISA Status. Either (i) a favorable written opinion of counsel
to such Borrower addressed to the Secured Parties, reasonably acceptable to the
Administrative Agent and its counsel, regarding the status of such Borrower as
an Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties);
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such Borrower that the underlying assets of such Borrower do not
constitute Plan Assets because less than twenty-five percent (25%) of the total
value of each class of equity interests in such Borrower is held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA; or (iii) an
Adviser QPAM Agreement with respect to such Borrower;

 



-66-

 

 

 

(h)            Incumbency Certificate. The Administrative Agent shall have
received from such Borrower a signed certificate of a Responsible Officer of
such Borrower which shall certify the names of the Persons authorized to sign
the Loan Documents to be delivered pursuant to the terms hereof by such Person,
together with the true signatures of each such Person. The Administrative Agent
may conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
authority and signatures of the Persons named in such further certificate;

 

(i)             Opinion of Counsel. The Administrative Agent shall have received
a favorable written opinion of counsel for such Borrower in form and substance
satisfactory to the Administrative Agent;

 

(j)             “Know Your Customer” Information and Documents. The Lenders
shall have received all items required to make such Borrower KYC Compliant;

 

(k)            Fees, Costs and Expenses. Payment of all fees and other invoiced
amounts due and payable by Borrower on or prior to the date such Borrower
becomes a Borrower hereunder and, to the extent invoiced, reimbursement or
payment of all expenses required to be reimbursed or paid by any Borrower
hereunder, which may be deducted from the proceeds of any related Borrowing;

 

(l)             Due Diligence Review. The Administrative Agent shall have
completed to its satisfaction its due diligence review of such Borrower and its
respective management, controlling owners, systems and operations;

 

(m)           Beneficial Ownership Certification. The Lenders shall have
received, sufficiently in advance of (but in any event not less than three
(3) Business Days prior to) the date such Person becomes a Borrower a Beneficial
Ownership Certification in relation to each Borrower that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation; and

 

(n)            Additional Information. The Administrative Agent shall have
received such other information and documents in respect of such Borrower as may
be required by the Administrative Agent and its counsel.

 

Upon the satisfaction of the requirements of this Section 6.4 described above,
the proposed Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Borrower hereunder

 

7.            REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.

 

To induce the Lenders to make the Loans hereunder, each Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:

 

7.1            Organization and Good Standing. Such Borrower (a) is duly
organized, formed or incorporated, as applicable, validly existing and in good
standing under the laws of its jurisdiction of organization, formation or
incorporation, as applicable; (b) has the requisite power and authority to own
its properties and assets and to carry on its business as now conducted, and
(c) is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not have a
Material Adverse Effect.

 



 -67- 

 

 

7.2            Authorization and Power. Such Borrower has the partnership,
limited liability company or corporate power, as applicable, and requisite
authority to execute, deliver, and perform its respective obligations under this
Credit Agreement, the Notes, and the other Loan Documents to be executed by it,
its Constituent Documents, and its Subscription Agreements. Such Borrower is
duly authorized to, and has taken all partnership, limited liability company or
corporate action, as applicable, necessary to authorize it to execute, deliver,
and perform its obligations under this Credit Agreement, the Notes, such other
Loan Documents, its Constituent Documents, and the Subscription Agreements, and
is and will continue to be duly authorized to perform its obligations under this
Credit Agreement, the Notes, such other Loan Documents, its Constituent
Documents and the Subscription Agreements.

 

7.3            No Conflicts or Consents. None of the execution and delivery of
this Credit Agreement, the Notes or the other Loan Documents to which such
Borrower is a party, the consummation of any of the transactions herein or
therein contemplated, or the compliance with the terms and provisions hereof or
with the terms and provisions thereof, will contravene or conflict, in any
material respect, with any provision of law, statute or regulation to which such
Borrower is subject or any judgment, license, order or permit applicable to such
Borrower or any indenture, mortgage, deed of trust or other agreement or
instrument to which such Borrower is a party or by which such Borrower may be
bound, or to which such Borrower may be subject. No material consent, approval,
authorization or order of any court or Governmental Authority, Investor or third
party is required in connection with the execution and delivery by such Borrower
of the Loan Documents to which it is a party or to consummate the transactions
contemplated hereby or thereby, including its Constituent Documents, except, in
each case, for that which has already been waived or obtained.

 

7.4            Enforceable Obligations. This Credit Agreement, the Notes and the
other Loan Documents to which such Borrower is a party are the legal and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law).

 

7.5            Priority of Liens. The Collateral Documents to which it is a
party create, as security for the Obligations, valid and enforceable, perfected
first priority Lien (subject only to Permitted Liens) on all of the Collateral
in favor of the Administrative Agent for the benefit of the Secured Parties,
subject to no other Liens (other than Permitted Liens), except as enforceability
may be limited by Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law). Such Liens on the Collateral
shall be superior to and prior to the rights of all third parties in such
Collateral (other than Permitted Liens), and, other than in connection with any
future Change in Law or in the applicable Borrower’s name, identity or
structure, or its jurisdiction of organization, formation or incorporation, as
the case may be, no further recordings or Filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements in
accordance with Applicable Law. Each Lien referred to in this Section 7.5 is and
shall be the sole and exclusive Lien on the Collateral (other than Permitted
Liens).

 



 -68- 

 

 

7.6            Financial Condition. Such Borrower has delivered to the
Administrative Agent the most recently available copies of the financial
statements and reports described in Section 8.1 and the related statement of
income, in each case certified by a Responsible Officer of such Borrower to be
true and correct in all material respects; such financial statements fairly
present, in all material respects, the financial condition of such Borrower as
of the applicable date of delivery and have been prepared in accordance with
GAAP, except as provided therein. For the avoidance of doubt, such
representation relating to the financial statements shall be without
qualification, exception or any other statement which has the effect of
modifying the opinions therein.

 

7.7            Full Disclosure. There is no fact known to such Borrower that it
has not disclosed to the Administrative Agent in writing which could have a
Material Adverse Effect. All information heretofore furnished by such Borrower,
in connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby is, and all such information hereafter furnished
will be, true and correct in all material respects on the date as of which such
information is stated or deemed stated.

 

7.8            No Default. No event has occurred and is continuing which
constitutes an Event of Default or a Potential Default.

 

7.9            No Litigation. (i) As of the Closing Date, there are no actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings in any court or before any arbitrator or Governmental Authority
(“Proceedings”) pending or threatened, against such Borrower, other than any
such Proceeding that has been disclosed in writing by such Borrower to the
Administrative Agent, and (ii) as of any date after the Closing Date, there are
no such Proceedings pending or threatened, against such Borrower, other than any
such Proceeding that would not, if adversely determined, have a Material Adverse
Effect.

 

7.10          Material Adverse Effect. No circumstances exist or changes to such
Borrower have occurred since the date of the most recent financial statements of
such Borrower delivered to the Administrative Agent which would reasonably be
expected to result in a Material Adverse Effect.

 

7.11          Taxes. Such Borrower has timely filed or caused to be filed all
U.S. federal income and other Tax returns, information statements and reports
required to have been filed and has timely paid or caused to be paid all U.S.
federal and other Taxes required to be paid by such Borrower, except, in each
case, (i) for any such Taxes that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established in accordance with GAAP or (ii) to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

7.12          Principal Office; Jurisdiction of Formation. As of the date
hereof, (a) each of the principal office, chief executive office, and principal
place of business of such Borrower is correctly listed on Schedule I, and such
Borrower has been at such location since its formation; and (b) the jurisdiction
of formation of such Borrower is correctly listed on Schedule I, and such
Borrower is not organized under the laws of any other jurisdiction.

 



 -69- 

 

 

7.13          ERISA. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents, the enforcement of the Obligations
directly against the Investors in accordance with the terms and conditions of
the Loan Documents, and the borrowing and repayment of amounts under this Credit
Agreement, do not and will not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975(c)(1)(A)-(D) of the Internal Revenue
Code. Neither such Borrower nor, except as would not reasonably be expected to
result in a Material Adverse Effect, any member of its Controlled Group, has
established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to any Plan. Either (x) such Borrower satisfies an
exception under the Plan Asset Regulations so that its underlying assets do not
constitute Plan Assets, or (y) such Borrower is deemed to hold Plan Assets and
each of the following are true: (i) the Adviser is the investment manager of
such Borrower pursuant to the Investment Advisory Agreement, which is in full
force and effect; (ii) pursuant to the Investment Advisory Agreement, the
disposition of such Borrower’s assets is subject to the discretionary authority
of the Adviser; (iii) such Borrower is an investment fund (as defined in
Part VI(b) of the U.S. Department of Labor Prohibited Transaction Exemption
84-14, as amended (the “QPAM Exemption”)); (iv) the terms of the transactions
contemplated by the Loan Documents were negotiated on behalf of such Borrower by
the Adviser, which satisfies the conditions to be a “qualified professional
asset manager” (“QPAM”) within the meaning of the QPAM Exemption; (v) the
conditions of Part I of the QPAM Exemption are satisfied with respect to such
Borrower’s entering into and performance of this Credit Agreement, each Loan
made thereunder, and the transactions contemplated by the Loan Documents; and
(vi) none of any Lender, the Administrative Agent, the Sole Lead Arranger or any
Affiliate of any of the foregoing has rendered (or has any responsibility or
authority to render) investment advice (within the meaning of Section 3(21) of
ERISA and Section 4975(e)(3) of the Code) with respect to any moneys or other
property of such Borrower that would cause any Lender, the Administrative Agent,
the Sole Lead Arranger or any Affiliate of any of the foregoing to be deemed a
“fiduciary” within the meaning of Section 3(21) of ERISA and
Section 4975(e)(3) of the Code with respect to the assets of such Borrower
involved in any Loan or other transaction, and none of any Lender, the
Administrative Agent, the Sole Lead Arranger or any Affiliate of any of the
foregoing is otherwise a fiduciary with respect to the assets of the Borrower
involved in any Loan or other transaction under the Loan Documents (including in
connection with its retention or exercise of any rights under the Loan
Documents).

 

7.14          Compliance with Law. Such Borrower is, to the best of its
knowledge, in compliance with all laws, rules, regulations, orders, and decrees
which are applicable to it or its properties, including, without limitation,
Environmental Laws and ERISA, except where non-compliance would not be
reasonably likely to have a Material Adverse Effect.

 

7.15          Environmental Matters. Such Borrower (a) has not received any
notice or other communication or otherwise learned of any Environmental
Liability which could individually or in the aggregate reasonably be expected to
have a Material Adverse Effect arising in connection with: (i) any actual or
alleged non-compliance with or violation of any Environmental Requirements by
such Borrower or any permit issued under any Environmental Law to such Borrower;
or (ii) the Release or threatened Release of any Hazardous Material into the
environment; and (b) has no actual liability or, threatened liability in
connection with the Release or threatened Release of any Hazardous Material into
the environment or any Environmental Requirements which could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.

 



 -70- 

 

 

7.16          Capital Commitments and Contributions. All the Investors of such
Borrower are set forth on Exhibit A and incorporated herein by reference (or on
a revised Exhibit A delivered to the Administrative Agent in accordance with
Section 8.1(k)), and the true and correct Capital Commitment of each Investor of
such Borrower is set forth on Exhibit A (or on any such revised Exhibit A). No
Drawdowns have been delivered to any Investors other than any that have been
disclosed in writing to the Administrative Agent or that will be provided
pursuant to Section 8.1(c). As of the date hereof, the aggregate amount of the
Capital Commitments of each Investor of such Borrower is set forth on Exhibit A;
and the aggregate Unused Capital Commitment that could be subject to a Drawdown
is set forth on Exhibit A.

 

7.17          Fiscal Year. The fiscal year of such Borrower is the calendar
year.

 

7.18          Investor Documents. Each Investor has executed a Subscription
Agreement which has been provided to the Administrative Agent. For each
Investor, the Operative Documents, its Subscription Agreement and its Investor
Consent set forth its entire agreement regarding its Capital Commitment. The
Borrowers shall use commercially reasonable efforts to obtain an executed
Investor Consent from each Included Investor or Designated Investor.

 

7.19          Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan will be used: (a) to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock;
(b) to reduce or retire any Indebtedness which was originally incurred to
purchase or carry any such Margin Stock; or (c) for any other purpose which
might constitute this transaction a “purpose credit” within the meaning of
Regulation T, U, or X. No Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any Loan Document
to violate Regulation T, U or X or any other regulation of the Board of
Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act, in each case as now in effect or as the same may
hereafter be in effect. No Loan will be secured at any time by, and the
Collateral in which any Borrower has granted to the Administrative Agent, for
the benefit of each of the Secured Parties, a security interest and Lien
pursuant to the Collateral Documents will not contain at any time any Margin
Stock.

 

7.20          Investment Company Status. (a) Such Borrower is either: (i) a
closed-end company that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act or (ii) not required
to be registered as an “investment company” within the meaning of the Investment
Company Act.

 

(b)            The business and other activities of each Borrower and its
Subsidiaries, including the making of the Loans hereunder, the application of
the proceeds and repayment thereof by the Borrowers and the consummation of the
transactions contemplated by the Loan Documents do not result in a material
violation or breach in any respect of the provisions of the Investment Company
Act or any rules, regulations or orders issued by the SEC thereunder, in each
case, that are applicable to each Borrower and its Subsidiaries.

 



 -71- 

 

 

(c)             Each Borrower is in compliance with all written Investment
Policies, except to the extent that the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

 

7.21          No Defenses. Such Borrower knows of no default or circumstance
which with the passage of time and/or giving of notice, could constitute an
event of default under its Constituent Documents, any Subscription
Agreement, Investor Consent or Credit Link Document, which would constitute a
defense to the obligations of such Borrower’s Investors to make Capital
Contributions to such Borrower pursuant to a Drawdown in accordance with the
Subscription Agreements or such Borrower’s Constituent Documents, and, except as
otherwise notified to the Administrative Agent in writing, has no knowledge of
any claims of offset or any other claims of the Investors against such Borrower
which would or could diminish or adversely affect the obligations of the
Included Investors or Designated Investors to make Capital Contributions and
fund Drawdowns in accordance with the Subscription Agreements, such Borrower’s
Constituent Documents, the Investor Consents or any Credit Link Document.

 

7.22          No Withdrawals Without Approval. No Investor is permitted to
withdraw its interest in such Borrower without prior approval of such Borrower
except as set forth in Section 9.5 or Section 9.7 hereof.

 

7.23          Sanctions. No Borrower, no Person directly or indirectly
controlling a Borrower, and no Person directly or indirectly controlled by a
Borrower and to each Borrower’s knowledge no employees, officers and directors
of any of the foregoing, (a) is a Sanctioned Entity, (b) is controlled by or is
acting on behalf of a Sanctioned Entity, (c) to each Borrower’s knowledge is
under investigation for an alleged breach of Sanction(s) by a governmental
authority that enforces Sanctions, or (d) will fund any repayment of the
Obligations with proceeds derived from any transaction that would be prohibited
by Sanctions or would otherwise cause any Lender or any other party to this
Credit Agreement to be in breach of any Sanctions. To each Borrower’s knowledge,
no Investor is a Sanctioned Entity.

 

7.24          Insider. No Borrower is an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than ten percent
(10%) of any class of voting securities” (as those terms are defined in 12
U.S.C. §375b or in regulations promulgated pursuant thereto) of any Lender, of a
bank holding company of which any Lender is a subsidiary, or of any subsidiary,
of a bank holding company of which any Lender is a subsidiary, of any bank at
which any Lender maintains a correspondent account, or of any bank which
maintains a correspondent account with any Lender.

 

7.25          No Brokers. Such Borrower has not dealt with any broker,
investment banker, agent or other Person (except for the Administrative Agent,
the Lenders and any Affiliate of the foregoing) who may be entitled to any
commission or compensation in connection with the Loan Documents, the Loans or a
transaction under or pursuant to this Credit Agreement or the other Loan
Documents.

 



 -72- 

 

 

7.26          Investors. The Borrowing Base Certificate most recently delivered
to the Administrative Agent, as it may be updated in writing from time to time
by the Borrowers, is true and correct in all material respects.

 

7.27          Organizational Structure. As of the date hereof, the
organizational structure of the Initial Borrower and its Affiliates is depicted
on Schedule III.

 

7.28          Financial Condition. The Borrowers taken as a whole are Solvent.

 

7.29          Beneficial Ownership Certification. As of the Closing Date or the
first date such Borrower delivered a Beneficial Ownership Certification, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

8.            AFFIRMATIVE COVENANTS OF THE BORROWERS.

 

So long as the Lenders have any commitment to lend hereunder, and until payment
and performance in full of the Obligations under this Credit Agreement and the
other Loan Documents (other than contingent obligations for which no claim has
yet been made), each Borrower agrees that:

 

8.1            Financial Statements, Reports and Notices. Such Borrower shall
deliver, or cause to be delivered, to the Administrative Agent sufficient copies
for each Lender of the following:

 

(a)            Financial Reports.

 

(i)             Annual Reports. As soon as available, but no later than the
earlier of: (x) the date delivered to any Investor or (y) ninety (90) days after
the end of the fiscal year of such Borrower, the audited consolidated balance
sheet and related statements of operations, income, partners’, members’ or
shareholders’ equity and cash flows of such Borrower as of the end of and for
such year, setting forth in each case in comparative form (if applicable) the
figures for the previous fiscal year, all reported on by a firm of nationally
recognized independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of such
Borrower on a consolidated basis in accordance with GAAP consistently applied.

 

(ii)            Quarterly Reports. As soon as available, but no later than the
earlier of: (x) the date delivered to any Investor or (y) sixty (60) days after
the end of each of the first three fiscal quarters of such Borrower, the
unaudited consolidated balance sheet and related statements of operations,
income, partners’, members’ or shareholders’ equity and cash flows of such
Borrower as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Responsible Officer of such Borrower as presenting fairly in all material
respects the financial condition and results of operations of such Borrower on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (other than
explanatory footnotes, if any).

 



 -73- 

 

 

For the avoidance of doubt, such Borrower shall deliver financial reports
commencing with the fiscal quarter ending March 31, 2020.

 

(b)            Compliance Certificate. As soon as available, but no later than
the date any financial statement is due pursuant to Section 8.1(a), a compliance
certificate substantially in the form of Exhibit L (the “Compliance
Certificate”), certified by a Responsible Officer of such Borrower to be true
and correct to its knowledge, (i) stating whether any Event of Default or any
Potential Default exists and is continuing; (ii) stating whether such Borrower
are in compliance with the Debt Limitations contained in Section 9.9 and
containing the calculations evidencing such compliance; (iii) stating that no
Exclusion Event has occurred with respect to any Included Investor or Designated
Investor (that has not previously been disclosed to the Administrative Agent in
writing); (iv) setting forth the aggregate Unused Capital Commitments of the
Investors and, separately, the aggregate Unused Capital Commitments of the
Included Investors and Designated Investors and the calculations for the
Available Commitment as of the date of delivery of such Compliance Certificate;
(v) reporting all Transfers of any Investor’s Subscribed Interest that occurred
within the prior fiscal quarter; and (vi) setting forth all Transfers of an
Investor’s Subscribed Interest for which such Borrower did not comply with the
Prior Notice Requirement and calculating the aggregate amount of such Transfers
as a percentage of the total aggregate Capital Commitments of Investors in the
Borrower.

 

(c)            Drawdowns. (i) Concurrently with the issuance of each Drawdown
Notice, the Borrowers shall notify the Administrative Agent of the making of
such Drawdown and shall provide information as to the timing and amount of such
Drawdown to the extent available along with a copy of the Drawdown Notice
delivered to the Investors; and (ii) a report of all Investors failing to fund
their Capital Contributions, delivered every five (5) Business Days beginning
with the fifth (5th) Business Day following the date when such Capital
Contributions are initially due pursuant to the related Drawdown, ending once
all Investors have funded their Capital Contributions.

 

(d)            Notice of Default. Within one (1) Business Day of becoming aware
of the existence of any condition or event which constitutes an Event of Default
or a Potential Default, such Borrower shall furnish to the Administrative Agent
a written notice specifying the nature and period of existence thereof and the
action which such Borrower is taking or proposes to take with respect thereto.

 

(e)            Notice of Certain Withdrawals. Promptly, but no later than the
Business Day following receipt thereof, copies of any notice of withdrawal or
request for excuse or exemption by any Investor pursuant to the Subscription
Agreement.

 

(f)             Investor Events. Promptly, but no later than two (2) Business
Days of such Borrower obtaining actual knowledge of any of the following events,
a certificate notifying the Administrative Agent if: (i) an Exclusion Event has
occurred with respect to any Included Investor or Designated Investor or any
other Investor has violated or breached any material term of the applicable
Constituent Document, the Subscription Agreement, its Investor Consent or Credit
Link Document; (ii) there has been any decline in the Rating of any Investor (or
its Credit Provider, Sponsor or Responsible Party) whether or not such change
results in an Exclusion Event; or (iii) there has been a change in the name or
notice information of any Investor.

 



 -74- 

 

 

(g)            Investor Documents. With respect to Investors: (i) a copy of each
Investor’s duly executed Subscription Agreement, Credit Link Document, if
applicable, and Investor Consent, if it has been executed; and (ii) if such
Investor is an Endowment Fund Investor, a copy of any keepwell agreement in
place between such Investor and its Sponsor; and (iii) from each Included
Investor, the Investor Consent;

 

(h)            [Reserved].

 

(i)             [Reserved].

 

(j)              ERISA Certification. (i) If such Borrower provided a
certificate of a Responsible Officer pursuant to Section 6.1(n)(ii),
Section 6.3(k)(ii) or Section 6.4(g)(ii), prior to admitting one or more ERISA
Investors which would result in twenty-five percent (25%) or more of the total
value of any class of equity interests in such Borrower being held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA, such Borrower
shall deliver either (x) a written opinion of counsel addressed to the Secured
Parties, reasonably acceptable to the Administrative Agent and its counsel,
regarding the status of such Borrower as an Operating Company (or a copy of such
opinion addressed to the Investors, reasonably acceptable to the Administrative
Agent and its counsel, together with a reliance letter with respect thereto,
addressed to the Secured Parties), or (y) an Adviser QPAM Agreement with respect
to such Borrower; and (ii) with respect to each Borrower with respect to which
an Adviser QPAM Agreement is not in full force and effect, for so long as it has
any ERISA Investors, it shall provide to the Administrative Agent, no later than
sixty (60) days after the first day of each Annual Valuation Period in the case
of clause (1) below or thirty (30) days after the end of its fiscal year in the
case of clause (2) below, a certificate signed by a Responsible Officer that
(1) such Borrower has remained and still is an Operating Company or (2) the
underlying assets of such Borrower do not constitute Plan Assets because less
than twenty-five percent (25%) of the total value of each class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA.

 

(k)            Borrowing Base Certificate. Such Borrower will provide an updated
Borrowing Base Certificate certified by a Responsible Officer of such Borrower
to be true and correct in all material respects setting forth a calculation of
the Available Commitment in reasonable detail at each of the following times:
(i) the first (1st) Business Day of each calendar month; (ii) concurrently with
the delivery of the annual and quarterly financial statements referred to in
Section 8.1(a); (iii) in connection with any new Borrowing; (iv) within three
(3) Business Days following the issuance of any Drawdown Notices to the
Investors together with copies of such Drawdown Notices in accordance within
Section 8.1(c); and (v) within two (2) Business Days after a Responsible Officer
of such Borrower obtains actual knowledge of the occurrence of the following
events: (A) any Exclusion Event or (B) a Transfer of any Included Investor’s or
Designated Investor’s Capital Commitment; (v) within five (5) Business Days
following any Borrower obtaining knowledge of any decline in the Rating of any
Included Investor, where such change results in a lower Concentration Limit with
respect to such Investor and whether or not such change results in an Exclusion
Event (it being understood that the Borrowers are not required to affirmatively
monitor the Ratings of the Investors, but only to comply with the delivery
obligation in this Section 8.1(k) in the event of a Borrower obtaining knowledge
of a decline in any such Rating); and (vi) within five (5) Business Days of any
other event that reduces the Available Commitment (such as, by way of example, a
deemed Capital Contribution).

 



 -75- 

 

 

(l)             Other Reporting. Within one (1) Business Day of the delivery to
any Investor, copies of all other material financial statements, appraisal
reports, notices, and other material matters at any time or from time to time
furnished to the Investors.

 

(m)            New Investors or Amended Investor Documents. Within three
(3) Business Days of execution thereof, copies of the Subscription Agreement or
any transfer documentation of any new Investor or written evidence of an
increase in the Capital Commitment of any Investor, including but not limited to
any documents related to an Investor’s election to opt into the provisions of
any other Investor’s Subscription Agreement pursuant to a ‘most favored nations’
clause.

 

(n)            Notice of Material Adverse Effect. Such Borrower shall, promptly
upon receipt of knowledge thereof, notify the Administrative Agent of any event
if such event could reasonably be expected to result in a Material Adverse
Effect.

 

(o)            Notice of Certain Changes to Beneficial Ownership Certification.
With respect to any Borrower that is a “legal entity customer” under the
Beneficial Ownership Regulation, such Borrower shall promptly give notice to the
Lenders of any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein and promptly deliver an updated Beneficial Ownership
Certification.

 

(p)            Other Information. Such other information concerning the
business, properties, or financial condition of such Borrower as the
Administrative Agent shall reasonably request, including any information and
documentation as is requested by the Lenders so that such Borrower remains KYC
Compliant.

 

Notwithstanding the foregoing, the obligations in Section 8.1(a) may be
satisfied with respect to financial information of the Borrowers by furnishing
the Form 10-K or 10-Q (or the equivalent), as applicable, of the Borrowers filed
with the SEC within the applicable time periods required by applicable law and
regulations. Documents required to be delivered pursuant to Section 8.1(a) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers notify Administrative Agent,
via electronic mail (or another method of written notice as agreed by
Administrative Agent) (i) that a Borrower has posted such documents, or provided
a link thereto on such Borrower’s website, or (ii) that such documents have been
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access.

 



 -76- 

 

 

8.2            Payment of Obligations. Such Borrower shall pay and discharge all
Indebtedness and other obligations before any such obligation becomes
delinquent, if in the case of Indebtedness such failure could reasonably be
expected to result in a default in excess of the Threshold Amount.

 

8.3            Maintenance of Existence and Rights. Such Borrower shall preserve
and maintain its existence. Such Borrower shall further preserve and maintain
all of its rights, privileges, and franchises necessary in the normal conduct of
its business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which could reasonably be expected to
result in a Material Adverse Effect.

 

8.4            Operations and Properties. Such Borrower shall act prudently and
in accordance with customary industry standards in managing or operating its
assets, properties, business, and investments. Such Borrower shall keep in good
working order and condition, ordinary wear and tear excepted, all of its assets
and properties which are necessary to the conduct of its business.

 

8.5            Books and Records; Access; Principal Office. Following two
(2) Business Days prior written notice, such Borrower shall give the
Administrative Agent, the Lenders, or any of them, access during ordinary
business hours to, and permit such person to examine, copy, or make excerpts
from, any and all books, records, and documents in the possession of such
Borrower and relating to its affairs, and to inspect any of the properties of
such Borrower and to discuss its affairs, finances and condition with its
officers and independent accountants, provided that such access is limited to
two (2) times per year if no Event of Default has occurred and is continuing.
Such access and all information obtained therefrom is expressly subject to
Section 12.17 hereto.

 

8.6            Compliance with Law. Such Borrower shall comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, Environmental Laws and ERISA, and maintain in full force and effect
all Governmental Approvals applicable to the conduct of its business, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

8.7            Investor Documents. Each applicable Borrower will require each
new Investor to sign a Subscription Agreement or in the event such Investor
acquires its interest via a transfer, an assignment and assumption agreement
containing representations and warranties materially similar to those contained
in the Subscription Agreement. Each such document shall be provided to the
Administrative Agent within three (3) Business Days of its execution. If any
Subscription Agreement between any Borrower and any Included Investor or
Designated Investor contains a ‘most favored nations’ clause or similar
provision, then all provisions of the Subscription Agreements between any
Borrower and any Investor that may be elected by such Investor pursuant to such
clause that the Administrative Agent determines would be a Material Amendment
(unless approved as such) must be in form and substance acceptable to the
Administrative Agent in its sole discretion, or such Included Investor or
Designated Investor shall be excluded from the calculation of the Available
Commitment.

 



 -77- 

 

 

8.8            Authorizations and Approvals. Such Borrower shall promptly
obtain, from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrower to comply with its obligations hereunder, under the other Loan
Documents and its Constituent Documents and to conduct its business in the
customary fashion.

 

8.9            Maintenance of Liens. Such Borrower shall perform all such acts
and execute all such documents as the Administrative Agent may reasonably
request in order to enable the Administrative Agent and Secured Parties to file
and record every instrument that the Administrative Agent may deem necessary in
order to perfect and maintain the Secured Parties’ first priority security
interests in (and Liens on) the Collateral (subject only to Permitted Liens) and
otherwise to preserve and protect the rights of the Secured Parties in respect
of such first priority security interests and Liens.

 

8.10          Further Assurances. Such Borrower shall make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and shall take any and all such other action, as the
Administrative Agent may reasonably, from time to time, deem necessary or
desirable in connection with monitoring the security interests or perfection
thereof and for better assuring and confirming unto the Secured Parties all or
any part of the security for any of such obligations.

 

8.11          Maintenance of Independence. Such Borrower shall at all times
(i) conduct and present itself as a separate entity and maintain all business
organization formalities, (ii) maintain separate books and records,
(iii) conduct all transactions with Affiliates in accordance with Law and with
its Constituent Documents and, otherwise on an arm’s length basis, and (iv) not
commingle its funds in the Collateral Accounts with funds of other Persons,
including Affiliates, except for related Capital Contributions deposited
directly or indirectly into the related Collateral Account.

 

8.12          Taxes. Such Borrower shall timely file all U.S. federal and other
Tax returns, information statements and reports required be filed and shall
timely pay all U.S. federal and other Taxes required to be paid by such
Borrower, except, in each case, (i) for any such Taxes that are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been established in accordance with GAAP or (ii) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

8.13          Compliance with Constituent Documents. Such Borrower shall comply
with all material provisions of its Constituent Documents.

 

8.14          Investor Default. At all times when an Event of Default has
occurred and is continuing and any Investor has failed to fund any Capital
Contribution when due or otherwise defaulted on any of its obligations to such
Borrower, then such Borrower shall exercise its available remedies as to such
Investor only with the written consent of the Administrative Agent, at the
direction of the Required Lenders.

 



 -78- 

 

 

8.15          Collateral Account. Such Borrower shall ensure that, at all times,
the Administrative Agent shall have electronic monitoring access to its
Collateral Account.

 

8.16          Compliance with Anti-Money Laundering Laws and Anti-Corruption
Laws. Each Borrower, each Person directly or indirectly controlling a Borrower,
and each Person directly or indirectly controlled by a Borrower, and to the
knowledge of any Borrower each employee, officer and director of any of the
foregoing, shall, (a) comply with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws, and shall maintain policies and procedures reasonably
designed to ensure compliance with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws, (b)  conduct the requisite due diligence in connection
with the transactions contemplated herein for purposes of complying with all
applicable Anti-Money Laundering Laws, including with respect to the legitimacy
of the applicable Investor and the origin of the assets used by such Investor to
purchase the property in question, and shall maintain sufficient information to
identify the applicable Investor for purposes of Anti-Money Laundering Laws,
(c) ensure it does not use any of the Loans in violation of any Anti-Corruption
Laws or Anti-Money Laundering Laws, and (d) ensure it does not fund any
repayment of the Obligations in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws.

 

8.17          Solvency. The financial condition of the Borrowers, taken as a
whole, shall be such that such Person is Solvent.

 

8.18          Compliance with Sanctions. No Borrower, no Person directly or
indirectly controlling a Borrower, and no Person directly or indirectly
controlled by a Borrower, and to each Borrower’s knowledge no employee, officer
and director of any of the foregoing, in each case directly or indirectly, will
use the proceeds of any Loan hereunder, or lend, contribute, or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person (i) to fund any activities or business of or with a Sanctioned Entity, or
(ii) in any manner that would be prohibited by Sanctions or would otherwise
cause any Lender to be in breach of any Sanctions. Each Borrower shall comply
with all applicable Sanctions, and shall maintain policies and procedures
reasonably designed to ensure compliance with Sanctions. A Borrower will notify
the Lender and Administrative Agent in writing not more than one (1) Business
Day after becoming aware of any breach of Section 7.23, Section 8.16, or this
Section 8.19.

 

8.19          RIC Status under the Internal Revenue Code; Investment Company
Act.

 

(a)           The Initial Borrower will elect to be treated as a “regulated
investment company” within the meaning of the Internal Revenue Code commencing
with the first taxable year in which investors are issued equity interests in
the Initial Borrower (2020) and will at all times thereafter maintain its status
as a “regulated investment company” within the meaning of the Internal Revenue
Code, and will at all times maintain its status as a “business development
company” under the Investment Company Act.

 

(b)            The Borrowers shall at all times be in compliance with the
Investment Policies, except to the extent that the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

 



 -79- 

 

 

9.            NEGATIVE COVENANTS. So long as the Lenders have any commitment to
lend hereunder, and until payment and performance in full of the Obligations
(other than contingent obligations for which no claim has yet been made), each
Borrower agrees that:

 

9.1            Borrower Information. Such Borrower shall not change its name,
jurisdiction of formation, principal office, chief executive office and/or
principal place of business without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
unless the Borrower has provided at least ten (10) Business Days prior written
notice to the Administrative Agent and after giving effect to such changes, the
representation and warranty of the Borrower under Section 7.5 remains true and
current in all material respects.

 

9.2            Mergers, Etc. Such Borrower shall not take any action (a) to
merge, consolidate or divide with or into any Person, unless such Borrower is
the surviving entity, or (b) that will dissolve, liquidate or terminate such
Borrower.

 

9.3            Limitation on Liens. Such Borrower shall not create, permit or
suffer to exist any Lien (whether such interest is based on common law, statute,
other law or contract and whether junior or equal or superior in priority to the
Liens created by the Loan Documents (other than Permitted Liens)) upon the
Collateral, other than to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the Collateral Documents.

 

9.4            Fiscal Year and Accounting Method. Such Borrower shall not change
its fiscal year or its method of accounting without prior the written consent of
the Administrative Agent, unless otherwise required to do so by the Internal
Revenue Code or GAAP (and if so required such Borrower shall promptly notify the
Administrative Agent in writing of such change).

 

9.5            Transfer of Subscribed Interests; Admission of Investors.

 

(a)             Transfers of Investor Interests. Such Borrower shall not permit
any Transfer by an Included Investor or a Designated Investor of its Subscribed
Interest unless explicitly permitted pursuant to this Section 9.5. Such Borrower
shall notify the Administrative Agent of any Transfer by any Included Investor
or Designated Investor of all or a portion of any Subscribed Interest in such
Borrower at least five (5) Business Days before the proposed Transfer (the
“Prior Notice Requirement”), and shall, promptly upon receipt thereof, deliver
to the Administrative Agent copies of any proposed assignment agreement and
other documentation delivered to, or required of such Investor by such Borrower.
In order for a new Investor to be deemed to be an Included Investor or a
Designated Investor, such new Investor must satisfy the criteria therefor as set
out in this Credit Agreement. If the Transfer of a Subscribed Interest to a new
Investor would result in a mandatory prepayment pursuant to Section 3.5(b) (due
to the transferee not being designated as an Included Investor or a Designated
Investor or otherwise), such mandatory prepayment shall be calculated and paid
to the Lenders prior to the effectiveness of the Transfer and such prepayment
shall be subject to Section 4.6. Subject to compliance with the preceding
sentence and Section 9.5(b), any assignment by an Included Investor or
Designated Investor shall be permitted. Any Transfer of any Subscribed Interest
in any Borrower by any Excluded Investor to any other Person shall be permitted
without the consent of the Administrative Agent or Lenders, subject to
compliance with Section 9.5(b).

 



 -80- 

 

 

(b)            Sanctions Compliance. Any admission of an assignee of a
Subscribed Interest in such Borrower or as a substitute Investor and any
admission of a Person as a new Investor of such Borrower, shall be subject to
such Person’s compliance with Sanctions and being KYC Compliant.

 

9.6            Constituent Documents. Except as hereinafter provided (x) the
Initial Borrower shall not alter, amend, modify, terminate, or change any
provision of the Operative Documents (other than the Registration Statement or a
Subscription Agreement, in each case to the extent such alteration, amendment,
modification, termination, or change does not result in a Material Amendment to
a Subscription Agreement), and (y) no other Borrower shall alter, amend, modify,
terminate, waive or change any provision of its Constituent Documents or any
Subscription Agreement (in each case under clause (x) or clause (y), a “Proposed
Amendment”) if such Proposed Amendment would (a) affect such Borrower’s or any
Investor’s (as applicable) debts, duties, obligations, and liabilities, or the
rights, titles, security interests, Liens, powers and privileges of such Person
(as applicable), in each case, relating to any Drawdowns, Capital Contributions,
Capital Commitments, Unused Capital Commitments or any other Collateral or any
time period applicable thereto in a manner adverse to the Secured Parties,
(b) except as permitted under this Credit Agreement, suspend, reduce or
terminate any Investor’s Unused Capital Commitments or obligation to fund
Drawdowns, (c) increase the maximum amount of leverage that may be incurred by
such Borrower regardless of whether any change is implemented as a result of a
change in law or by an amendment to the Operative Documents or (d) otherwise
have a material adverse effect on the rights, titles, first priority security
interests and Liens, and powers and privileges of any of the Secured Parties
hereunder (each, a “Material Amendment”). With respect to any Proposed
Amendment, such Borrower shall deliver written notice to the Administrative
Agent of such proposal. The Administrative Agent shall within five (5) Business
Days of the date on which it has received such notification in accordance with
Section 12.6 determine, in its sole discretion without the requirement of
obtaining the input of the Lenders and on its good faith belief, whether or not
such Proposed Amendment would constitute a Material Amendment and shall promptly
notify such Borrower of its determination. If a Borrower provides written notice
that it deems such Proposed Amendment to be a Material Amendment, the
aforementioned five (5) Business Day period shall be deemed waived by the
Administrative Agent, and the Administrative Agent shall seek the approval of
the Required Lenders as provided in this paragraph. In the event that the
Administrative Agent determines that such Proposed Amendment is a Material
Amendment (or a Borrower provides written notice that it deems such Proposed
Amendment to be a Material Amendment), the approval of the Required Lenders and
Administrative Agent shall be required (unless the approval of all Lenders is
otherwise required hereunder), and the Administrative Agent shall promptly
notify the Lenders of such request for such approval, distributing, as
appropriate, the Proposed Amendment and any other relevant information provided
by such Borrower. The Lenders shall, within ten (10) Business Days from the date
of such notice from the Administrative Agent, deliver their approval or denial
thereof. In the event that the Administrative Agent determines that the Proposed
Amendment is not a Material Amendment, such Borrower may make such amendment
without the consent of any Lender. Each Borrower may, without the consent of the
Administrative Agent or the Lenders, amend its Constituent Documents: (x) to
admit new Investors to the extent permitted by, and in accordance with, this
Credit Agreement; and (y) to reflect transfers of Shares or Subscribed Interests
in the Borrowers permitted by, and in accordance with, this Credit Agreement;
provided that, in each case, such Borrower shall promptly provide prior written
notice to the Administrative Agent of any such amendment. Further, in the event
any Constituent Document of any Borrower or any Subscription Agreement is
altered, amended, modified or terminated in any respect whatsoever, such
Borrower shall promptly provide the Administrative Agent with copies of each
executed, filed or otherwise effective document relating thereto. No Borrower
shall enter into any side letter with an Investor with respect to such
Investor’s rights or obligations under its Subscription Agreement or such
Borrower’s Constituent Documents without the prior written consent of the
Administrative Agent.

 



 -81- 

 

 

9.7            Limitation on Investor Withdrawals. No Borrower shall permit any
Investor to withdraw its Subscribed Interest in any Borrower without the prior
written consent of all of the Lenders, other than in connection with a Transfer
permitted in accordance with Section 9.5.

 

9.8            Transfers of Capital Commitments. No Borrower shall cause Capital
Contributions to be made to any Affiliate or to any other Person that is not a
Borrower or directly to any Investment.

 

9.9            Limitation on Indebtedness. The Borrowers shall not, individually
or collectively, incur any Indebtedness (a) that does not fully comply with the
requirements and limitations set forth in the applicable Constituent Documents,
(b) any recourse debt (including any asset based financing at a subsidiary
level) but excluding debt under the Credit Facility and hedging obligations
unless, in each case, the Administrative Agent consents in its sole discretion,
and (c) that is not permitted by the Investment Company Act (all of which
limitations in this Section 9.9 shall be, collectively, the “Debt Limitations”).

 

9.10          Capital Commitments. Such Borrower shall not: (i) cancel, reduce,
excuse, or abate the Capital Commitment of any Investor without the prior
written consent of all of the Lenders which may be withheld in their sole
discretion or (ii) relieve, excuse, delay, postpone, compromise or abate any
Investor from the making of any Capital Contribution (including, for the
avoidance of doubt, in connection with any particular Investment of such
Borrower).

 

9.11          Drawdowns. Such Borrower shall not make any contractual or other
agreement with any Person which shall restrict, limit, penalize or control its
ability to make Drawdowns or the timing thereof other than as set forth in the
Loan Documents or the Operative Documents approved by the Administrative Agent.

 

9.12          ERISA Compliance. No Borrower nor, except as would not reasonably
be expected to result in a Material Adverse Effect, a member of a Borrower’s
Controlled Group shall establish, maintain, contribute to, or have any liability
(contingent or otherwise) with respect to any Plan. No Borrower shall take any
action, or omit to take any action, which would give rise to a non-exempt
prohibited transaction under Section 4975(c)(1)(A), (B), (C) or (D) of the
Internal Revenue Code or Section 406(a) of ERISA that would subject the
Administrative Agent or the Lenders to any tax, penalty, damages or any other
claim or relief under the Internal Revenue Code or ERISA. The following sentence
shall not cease to be true with respect to each Borrower: Either (x) such
Borrower satisfies an exception under the Plan Asset Regulations so that its
underlying assets do not constitute Plan Assets, or (y) such Borrower is deemed
to hold Plan Assets and each of the following are true: (i) the Adviser is the
investment manager of such Borrower pursuant to the Investment Advisory
Agreement, which is in full force and effect; (ii) pursuant to the Investment
Advisory Agreement, the disposition of such Borrower’s assets is subject to the
discretionary authority of the Adviser; (iii) such Borrower is an investment
fund (as defined in Part VI(b) of the QPAM Exemption); (iv) the terms of the
transactions contemplated by the Loan Documents were negotiated on behalf of
such Borrower by the Adviser, which satisfies the conditions to be a QPAM within
the meaning of the QPAM Exemption; (v) the conditions of Part I of the QPAM
Exemption are satisfied with respect to such Borrower’s entering into and
performance of this Credit Agreement, each Loan made thereunder, and the
transactions contemplated by the Loan Documents; and (vi) none of any Lender,
the Administrative Agent, the Sole Lead Arranger or any Affiliate of any of the
foregoing has rendered (or has any responsibility or authority to render)
investment advice (within the meaning of Section 3(21) of ERISA and
Section 4975(e)(3) of the Code) with respect to any moneys or other property of
such Borrower that would cause any Lender, the Administrative Agent, the Sole
Lead Arranger or any Affiliate of any of the foregoing to be deemed a
“fiduciary” within the meaning of Section 3(21) of ERISA and
Section 4975(e)(3) of the Code with respect to the assets of such Borrower
involved in any Loan or other transaction, and none of any Lender, the
Administrative Agent, the Sole Lead Arranger or any Affiliate of any of the
foregoing is otherwise a fiduciary with respect to the assets of the Borrower
involved in any Loan or other transaction under the Loan Documents (including in
connection with its retention or exercise of any rights under the Loan
Documents).

 



 -82- 

 

 

9.13          Environmental Matters. Except for such conditions as are in
compliance with relevant Environmental Laws or otherwise could not reasonably be
expected to result in a Material Adverse Effect, such Borrower shall not:
(a) cause or permit any Hazardous Material to be generated, placed, held,
located or disposed of on, under or at, or transported to or from, any real
property of such Borrower in material violation of an Environmental Law; or
(b) permit any real property of such Borrower to ever be used as a dump site or
storage site (whether permanent or temporary) for any Hazardous Material in
material violation of an Environmental Law.

 

9.14          Limitations on Distributions. Such Borrower shall not make, pay or
declare any Distribution (as defined below) (a) at any time except as permitted
pursuant to its Constituent Documents or (b) at any time during the existence of
a Cash Control Event or a Specified Exclusion Event, in each of the foregoing
cases, other than Permitted Distributions, provided, that, no Permitted
Distributions may be made from any Collateral Account during an Event of Default
under Section 10.1(a), Section 10.1(h), Section 10.1(i) or an Event of Default
that has resulted in acceleration of the maturity of the Obligations hereunder.
“Distribution” means any distributions (whether or not in cash) on account of
any Subscribed Interest or other equity interest in such Borrower, including as
a dividend or other distribution and on account of the purchase, redemption,
retirement or other acquisition of any such Subscribed Interest or other equity
interest.

 

9.15          Limitation on Withdrawals of Funds. Such Borrower shall not make
or cause the making of any withdrawal or transfer of funds from any Collateral
Account if a Cash Control Event or a Specified Exclusion Event has occurred and
is continuing, other than withdrawals for the purpose of repaying Obligations
or, subject to Section 9.14, for Permitted Distributions.

 



 -83- 

 

 

9.16          Exchange Listing. Such Borrower shall not take any action which
could result in the Exchange Listing occurring prior to the Maturity Date.

 

9.17          Transactions with Affiliates. No Borrower shall engage in any
transactions with, any of its Affiliates, except: (i) as required or expressly
permitted under the Loan Documents or pursuant to the Operative Documents,
(ii) transactions in the ordinary course of business on terms and conditions not
less favorable to such Borrower than could be obtained on an arm’s-length basis
from unrelated third parties, (iii) the transactions referred to in Section 5.4
hereto, (iv) capital contributions to its Subsidiaries, and (v) sales and
transfers of Investments in accordance with the ordinary allocations policies of
such Borrower.

 

9.18          Negative Pledge. No Borrower shall permit any Investor to pledge
or otherwise grant a security interest or otherwise create a Lien on such
Investor’s right, title and interest in any Borrower without the prior written
consent of the Administrative Agent in its sole and absolute discretion.

 

9.19          Collateral Accounts. Such Borrower shall not direct, authorize or
otherwise permit any proceeds, monies or sums paid by the Investors pursuant to
any Drawdown to be deposited, credited or otherwise included in any account
other than a Collateral Account. Such Borrower shall not deposit or otherwise
credit to the Collateral Accounts cash or cash proceeds other than Capital
Contributions.

 

9.20          Limitations of Use of Loan Proceeds. Such Borrower shall not use
the proceeds of any Loan for the payment to any Investor of any Distribution.

 

10.           EVENTS OF DEFAULT.

 

10.1          Events of Default. An “Event of Default” shall exist if any one or
more of the following events shall occur and be continuing (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)            (i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, and such failure under
this clause (ii) shall continue for three (3) Business Days;

 

(b)            any representation or warranty made or deemed made by or on
behalf of the Borrowers (in each case, as applicable) under this Credit
Agreement, or any of the other Loan Documents executed by any one or more of
them, or in any certificate or statement furnished or made to the Administrative
Agent or Lenders or any one of them by the Borrowers (in each case, as
applicable) pursuant hereto, in connection herewith or with the Loans, or in
connection with any of the other Loan Documents, shall prove to be untrue or
inaccurate in any material respect as of the date on which such representation
or warranty is made and the adverse effect of the failure of such representation
or warranty shall not have been cured within thirty (30) days after the earlier
of: (i) written notice thereof has been given by the Administrative Agent to the
Borrowers or (ii) a Responsible Officer of a Borrower obtains actual knowledge
thereof;

 



 -84- 

 

 

(c)            default shall occur in the performance of: (i) any of the
covenants or agreements contained herein (other than the covenants contained in
Sections 3.5(b), 5.2(a), 8.1, and Sections 9.1 through 9.20) by the Borrowers;
or (ii) the covenants or agreements of the Borrowers contained in any other Loan
Documents executed by such Person, and, if such default is susceptible to cure,
such default shall continue uncured to the satisfaction of the Administrative
Agent for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of a Borrower obtains actual knowledge thereof;

 

(d)            default shall occur in the performance of any of the covenants or
agreements of any Borrower contained in Section 3.5(b), 5.2(a), or any one of
Sections 9.1 through 9.20;

 

(e)            default shall occur in the performance of Section 8.1 and such
default shall continue uncured for three (3) Business Days after the earlier of:
(x) written notice thereof has been given by the Administrative Agent to the
Borrowers or (y) a Responsible Officer of a Borrower obtains actual knowledge
thereof;

 

(f)             other than in compliance with the explicit provisions of the
Loan Documents, any of the Loan Documents executed by the Borrowers shall:
(i) cease, in whole or in part, to be legal, valid and binding agreements
enforceable against the Borrowers, as the case may be, in accordance with the
terms thereof; (ii) in any way be terminated (other than in accordance with
their terms) or become or be declared ineffective or inoperative; or (iii) in
any way whatsoever cease to give or provide the respective first priority Liens
(other than Permitted Liens), security interest, rights, titles, interest,
remedies, powers, or privileges intended to be created thereby;

 

(g)            default shall occur with respect to the payment of any
Indebtedness of the Borrowers in an amount equal to or in excess of the
Threshold Amount or any such Indebtedness shall become due before its stated
maturity by acceleration of the maturity thereof or shall become due by its
terms and in either case shall not be promptly paid or extended;

 

(h)            any Borrower, New Mountain Capital Group, L.L.C. or the Adviser
shall: (i) apply for or consent to the appointment of a receiver, trustee,
custodian, intervenor, sequestrator, conservator, liquidator or similar official
of itself or of all or a substantial part of its assets; (ii) file a voluntary
petition in bankruptcy or admit in writing that it is unable to pay its debts as
they become due; (iii) make a general assignment for the benefit of creditors;
(iv) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any Debtor Relief Laws; (v) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding; or (vi) take any partnership, limited liability company or corporate
action for the purpose of effecting any of the foregoing;

 



 -85- 

 

 

(i)              an order, order for relief, judgment or decree shall be entered
by any court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of any Borrower or the Adviser, or appointing a
receiver, custodian, trustee, intervenor, sequestrator, conservator, liquidator
or similar official of any Borrower or the Adviser, or of all or substantially
all of such Person’s assets, and such order, judgment or decree shall continue
undismissed or unstayed and in effect for a period of sixty (60) days;

 

(j)              any final non-appealable judgment(s) for the payment of money
equal to or in excess of the Threshold Amount in the aggregate shall be rendered
against any Borrower alone or against one or more of the Borrowers and such
judgment shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Borrower to enforce any such judgment, unless such judgment is covered by
insurance in an amount that would cause any uninsured potential liability not to
exceed the Threshold Amount or unless it is being appealed and such Borrower has
posted a bond or cash collateral;

 

(k)             the issuance to any Borrower or a reasonable basis exists for
the issuance to any Borrower of any administrative order by any Governmental
Authority under any Environmental Law, or the issuance to any Borrower of any
injunctive order by any court under any Environmental Law, which, in the
Administrative Agent’s reasonable judgment, will result in a Material Adverse
Effect;

 

(l)              one (1) or more Investors having Capital Commitments
aggregating fifteen percent (15%) or greater of the total Capital Commitments of
Investors in the Borrowers shall default in their obligation to fund any
Drawdowns (on a cumulative basis) when due and such failure shall not be cured
within ten (10) Business Days (without regard to any cure or notice periods
contained in the applicable Subscription Agreement);

 

(m)            the Adviser fails to fund any Drawdown when due and such failure
shall not be cured within five (5) Business Days (without regard to any cure or
notice periods contained in the applicable Subscription Agreement);

 

(n)             any Borrower shall repudiate, challenge, or declare
unenforceable its Capital Commitment or its obligation to make Capital
Contributions to the capital of the Borrowers pursuant to a Drawdown or shall
otherwise disaffirm any material provision of the Operative Documents or its
Subscription Agreement, as applicable;

 

(o)             the Investment Advisory Agreement shall cease to be in full
force and effect or the Adviser resigns or is removed from its role thereunder
and a successor Adviser acceptable to one hundred percent (100%) of the Lenders
in their sole discretion is not appointed within ten (10) days;

 

(p)             [reserved];

 

(q)             the Initial Borrower fails to maintain its status a closed-end
company that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act;

 



 -86- 

 

 

(r)             a Change of Control occurs with respect to the Borrower, the
Advisor or New Mountain Group, L.P.; or

 

(s)            the occurrence of a Key Person Event and such Key Person Event
has not been cured to the satisfaction of the Administrative Agent within ninety
(90) days from the date of the occurrence thereof (including by way of approval
by the Administrative Agent, in its reasonable discretion, of a replacement “Key
Person”).

 

10.2          Remedies Upon Event of Default.

 

(a)            Remedies. If an Event of Default shall have occurred and be
continuing, then the Administrative Agent may (and shall at the direction of the
Required Lenders): (i) suspend the Commitments of the Lenders; (ii) terminate
the Commitment of the Lenders hereunder and declare the occurrence of the
Maturity Date; (iii) declare the principal of, and all interest then accrued on,
the Obligations to be forthwith due and payable, whereupon the same shall
forthwith become due and payable without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind (other than notice of such declaration) all of which the Borrowers
hereby expressly waive, anything contained herein or in any other Loan Document
to the contrary notwithstanding; (iv) in compliance with Section 10.2(b),
exercise any right, privilege, or power set forth in Sections 5.2 and 5.3 and
the Collateral Documents, including, but not limited to, the initiation of
Drawdowns of the Unused Capital Commitments on behalf of the Borrower;
(v) suspend the obligation of the Lenders to maintain LIBOR Rate Loans and
(vi) without notice of default or demand, pursue and enforce any of the
Administrative Agent’s or the Lenders’ rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Applicable Law or
agreement; provided that if any Event of Default specified in Sections
10.1(h) or 10.1(i) shall occur, the obligation of each Lender to make Loans
shall automatically terminate and the principal of, and all interest on, the
Obligations shall thereupon become due and payable concurrently therewith,
without any further action by the Administrative Agent or the Lenders, or any of
them, and without presentment, demand, protest, notice of default, notice of
acceleration, or of intention to accelerate or other notice of any kind, all of
which each of the Borrowers hereby expressly waives.

 

(b)            Actions with Respect to the Collateral. Subject to the last
paragraph hereof, the Administrative Agent, on behalf of the Secured Parties, is
hereby authorized, in the name of and on behalf of any Borrower, at any time or
from time to time during the existence and continuance of an Event of Default,
subject to the terms of the Operative Documents and Applicable Law, to:
(i) initiate one or more Drawdowns to such Borrower on behalf of such Borrower
in order to pay the Obligations then due and owing, (ii) notify the Investors to
make all payments in connection with any Drawdown directly to a Collateral
Account, (iii) take or bring in any Borrower’s name, all steps, actions, suits,
or proceedings deemed by the Administrative Agent necessary or desirable to
effect possession or collection of payments of the Capital Commitments to such
Borrower (including, without limitation, opening a new or replacement Collateral
Account in the name of the Borrower), (iv) complete any contract or agreement of
any Borrower on behalf of the Borrowers in any way related to payment of any of
the Capital Commitments to the Borrowers, (v) make allowances or adjustments
related to the Capital Commitments on behalf of the Borrowers, (vi) compromise
any claims related to the Capital Commitments, (vii) issue credit in its own
name or the name of any Borrower on behalf of the Borrowers; or (viii) exercise,
on behalf of Borrowers, any other right, privilege, power, or remedy provided to
any Borrower under its respective Constituent Documents and the Subscription
Agreements with respect to the Capital Commitments. Regardless of any provision
hereof, in the absence of gross negligence or willful misconduct by the
Administrative Agent or the Secured Parties, neither the Administrative Agent
nor the Secured Parties shall be liable for any transaction concerning, all or
part of the Drawdowns or the Capital Commitment or sums due or paid thereon, nor
shall they be under any obligation whatsoever to anyone by virtue of the
security interests and Liens relating to the Capital Commitment, subject to the
Internal Revenue Code. The Administrative Agent shall give the Borrowers notice
of actions taken pursuant to this Section 10.2(b) concurrently with, or promptly
after, the taking of such action, but its failure to give such notice shall not
affect the validity of such action, nor shall such failure give rise to defenses
to the Borrowers’ obligations hereunder. Notwithstanding the above, except as
provided in the next succeeding paragraph, during the continuance of an Event of
Default, the Borrowers shall be authorized to issue Drawdowns only with the
consent of the Administrative Agent in its sole discretion.

 



 -87- 

 

 

Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default under Sections 10.1(h) or 10.1(i)), notwithstanding
anything to the contrary, none of Administrative Agent or any Lender may
exercise any remedy to which it may be otherwise entitled under this Agreement
(other than those rights listed in the proviso at the end of the next succeeding
sentence), any of the other Loan Documents or at law or in equity with respect
to such Event of Default unless Administrative Agent shall have given the
Borrowers five (5) Business Days written notice of its intention to exercise
such remedies (provided that, no such notice is required to the extent such
Event of Default arises from the failure of Borrowers to make a Drawdown or make
a payment following a Drawdown) (such five (5) Business Day period, the “Initial
Period”).  If, at any time prior to or during the Initial Period, the Borrowers
or the Adviser shall make a Drawdown on the Capital Commitments of the Investors
sufficient (together with amounts on deposit in or credited to the Collateral
Accounts) to cure each such Event of Default (and, to the extent such Event of
Default cannot be cured by the making of Capital Calls, to repay the Obligations
in full) and provide to Administrative Agent evidence reasonably satisfactory to
Administrative Agent of such Drawdown, then Administrative Agent and the Lenders
may not exercise any such remedy until the expiration of the period ending ten
(10) Business Days from the end of the Initial Period, provided that nothing in
this paragraph shall prohibit the Administrative Agent or any Lender from
asserting exclusive control of the Collateral Accounts, exercising any remedy
listed in clauses (i)-(iii) or (v) of Section 10.2(a) or taking any such actions
as may be required to protect their rights as Secured Party including those
rights in a bankruptcy proceeding.  If (A) the Borrowers or the Adviser do not
make a Drawdown as set forth in the immediately preceding sentence or (B) the
application of the proceeds of any such Drawdown are not sufficient (together
with amounts on deposit in or credited to the Collateral Accounts) to cure such
Event of Default (or, to the extent such Event of Default cannot be cured by the
making of Capital Calls, to repay the Obligations in full), then, so long as
such Event of Default shall be continuing, the Administrative Agent can make a
Drawdown on behalf of the Borrowers in an amount sufficient (together with
amounts on deposit in or credited to the Collateral Accounts) to cure the Event
of Default (or, to the extent such Event of Default cannot be cured by the
making of Capital Calls, to repay the Obligations in full). The Administrative
Agent acknowledges that, without prejudice to Section 2.02(d) of each
Subscription Agreement, with respect to the shares of a Borrower’s common stock
(the “Shares”) to be issued in connection with any Drawdown, it is a requirement
that the price per Share at which such Shares are issued shall be the then
current net asset value per Share, as determined within 48 hours of any such
issuance. The Administrative Agent further agrees that Capital Contributions
shall be directed to be paid only into the Collateral Account or a replacement
Collateral Account in the name of the applicable Borrower.

 



 -88- 

 

 

(c)            Additional Action by the Administrative Agent. After the
occurrence and during the continuance of an Event of Default, issuance by the
Administrative Agent on behalf of the Borrowers of a receipt to any Person
obligated to pay any capital contribution shall be a full and complete release,
discharge, and acquittance to such Person to the extent of any amount so paid to
the Collateral Accounts so long as such amounts shall not be invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person under any insolvency law, state or
federal law, common law or equitable doctrine. The Administrative Agent, on
behalf of the Secured Parties, is hereby authorized and empowered, after the
occurrence and during the continuance of an Event of Default, on behalf of any
Borrower, to endorse the name of any Borrower upon any check, draft, instrument,
receipt, instruction, or other document or items, including, but not limited to,
all items evidencing payment upon a Capital Contribution of any Person to any
Borrower coming into the Administrative Agent’s possession, and to receive and
apply the proceeds therefrom in accordance with the terms hereof. After the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, on behalf of the Secured Parties, is hereby granted an irrevocable power
of attorney, which is coupled with an interest, to execute all checks, drafts,
receipts, instruments, instructions, or other documents, agreements, or items on
behalf of any Borrower, either before or after demand of payment of the
Obligations, as shall be deemed by the Administrative Agent to be necessary or
advisable, in the sole discretion of the Administrative Agent, to protect the
first priority security interests and Liens in the Collateral or the repayment
of the Obligations, and neither the Administrative Agent nor the Secured
Parties, in the absence of gross negligence or willful misconduct, shall incur
any liability in connection with or arising from its exercise of such power of
attorney.

 

The application by the Administrative Agent of such funds shall, unless the
Lenders shall agree otherwise in writing, be the same as set forth in
Section 3.4. The Borrowers acknowledge that all funds so transferred into the
Collateral Accounts shall be the property of the Borrowers, subject to the first
priority, exclusive security interest of the Administrative Agent therein.

 

10.3          Lender Offset. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers against any
and all of the obligations of the Borrowers now or hereafter existing under this
Credit Agreement or any other Loan Document to such Lender or any of their
respective Affiliates, irrespective of whether or not such Lender or any such
Affiliate shall have made any demand under this Credit Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.4(c) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section 10.3 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 



 -89- 

 

 

10.4          Performance by the Administrative Agent. Should any Borrower fail
to perform any covenant, duty, or agreement contained herein or in any of the
Loan Documents, and such failure continues beyond any applicable cure period,
the Administrative Agent may, but shall not be obligated to, perform or attempt
to perform such covenant, duty, or agreement on behalf of such Person. In such
event, the Borrowers shall, at the request of the Administrative Agent, promptly
pay any amount expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent at its designated Agency
Services Address, together with interest thereon at the Default Rate from the
date of such expenditure until paid. Notwithstanding the foregoing, it is
expressly understood that neither the Administrative Agent nor the Lenders
assume any liability or responsibility for the performance of any duties of the
Borrowers, or any related Person hereunder or under any of the Loan Documents or
other control over the management and affairs of any Borrower, or any related
Person, nor by any such action shall the Administrative Agent or the Lenders be
deemed to create a partnership arrangement with any Borrower, or any related
Person.

 

10.5            Good Faith Duty to Cooperate. In the event that the
Administrative Agent or Required Lenders elect to commence the exercise of
remedies pursuant to Section 10.2 or 10.3 as a result of the occurrence of any
Event of Default, the Borrowers agree to cooperate in good faith with the
Administrative Agent to enable the Administrative Agent, on behalf of the
Borrowers, to issue Drawdown Notices and enforce the payment thereof by the
Investors to the Collateral Account (or any replacement thereof), including but
not limited to providing contact information for each Investor within two
(2) Business Days of request.

 

11.          AGENCY PROVISIONS.

 

11.1          Appointment and Authorization of Agents.

 

(a)            Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Lenders and none of the Borrowers,
any Investor, or any Affiliate of the foregoing (each, a “Borrower Party”) shall
have any rights as a third-party beneficiary of the provisions hereof (except
for the provisions that explicitly relate to the Borrowers in Section 11.10).

 



 -90- 

 

 

(b)            Release of Collateral.         The Secured Parties irrevocably
authorize the Administrative Agent (without any further consent of the Secured
Parties), at the Administrative Agent’s option and in its sole discretion, to
release any security interest in or Lien on any Collateral granted to or held by
the Administrative Agent: (i) upon termination of this Credit Agreement and the
other Loan Documents, termination of the Commitments and payment in full of all
of the Obligations (other than contingent obligations for which no claim has yet
been made), including all fees and indemnified costs and expenses that are then
due and payable pursuant to the terms of the Loan Documents; and (ii) if
approved by the Lenders pursuant to the terms of Section 12.1. Upon the request
of the Administrative Agent, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.1(b).

 

11.2          Delegation of Duties. Each Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by such Agent concerning all matters pertaining
to such duties. No Agent shall be responsible to any Lender for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, nor shall it be liable for any action taken or suffered in good faith by
it in accordance with the advice of such Persons. The exculpatory provisions of
this Section 11 shall apply to any such sub-agent of such Agent.

 

11.3          Exculpatory Provisions. No Agent nor any of its affiliates, nor
any of their respective officers, directors, employees, agents or
attorneys-in-fact (each such person, an “Agent-Related Person”), shall be liable
for any action taken or omitted to be taken by it under or in connection
herewith or in connection with any of the other Loan Documents (except for its
own gross negligence or willful misconduct) or be responsible in any manner to
any Lender Party for any recitals, statements, representations or warranties
made by any of the Borrower Parties contained herein or in any of the other Loan
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by such
Agent under or in connection herewith or in connection with the other Loan
Documents, or enforceability or sufficiency therefor of any of the other Loan
Documents, or for any failure of any Borrower Party to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be responsible to any
Lender for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Credit Agreement, or any of the other Loan
Documents or for any representations, warranties, recitals or statements made
herein or therein or made by any Borrower Party in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Agent-Related Person to the Lenders or by or on behalf of the Borrower Parties
to the Agent-Related Person or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Potential
Default or Event of Default or to inspect the properties, books or records of
the Borrower Parties. The Agents are not trustees for the Lenders and owe no
fiduciary duty to the Lenders. Each Lender Party recognizes and agrees that the
Administrative Agent shall not be required to determine independently whether
the conditions described in Sections 6.2(a) or 6.2(b) have been satisfied and,
when the Administrative Agent disburses funds to the Borrowers or accepts any
Qualified Borrower Guaranties, it may rely fully upon statements contained in
the relevant requests by a Borrower Party.

 



 -91- 

 

 

11.4          Reliance on Communications. The Agents shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, email, cablegram, telegram,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any of the Borrower
Parties, independent accountants and other experts selected by the Agents with
reasonable care). Each Agent may deem and treat each Lender as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with Administrative Agent
in accordance with Section 12.11(c). Each Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement or under any
of the other Loan Documents unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
required, all of the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

 

11.5           Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Potential Default or Event of Default hereunder
unless such Agent has received notice from a Lender or a Borrower Party
referring to the Loan Document, describing such Potential Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice,
and the Administrative Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
Required Lenders and as is permitted by the Loan Documents.

 



 -92- 

 

 

 

11.6            Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties and made its own decision to make its Loans hereunder and enter into
this Credit Agreement. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of any Borrower Party which may come
into the possession of any Agent-Related Person.

 

11.7            Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify, upon demand, each
Agent-Related Person (to the extent not reimbursed by a Borrower Party and
without limiting any obligation of the Borrower Parties to do so), ratably in
accordance with the applicable Lender’s respective Lender’s Pro Rata Share, and
hold harmless each Agent-Related Person from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following payment in full of the
Obligations) be imposed on, incurred by or asserted against it in its capacity
as such in any way relating to or arising out of this Credit Agreement or the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by it under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Person’s gross negligence or
willful misconduct, or related to another Lender; provided, further, that no
action taken in accordance with the directions of the Required Lenders or all
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 11.7. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including attorney
costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Credit Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that such Agent is not reimbursed for such expenses by or on behalf of
the Borrower Parties. The agreements in this Section 11.7 shall survive the
termination of the Commitments, payment of all of the Obligations hereunder and
under the other Loan Documents or any documents contemplated by or referred to
herein or therein, as well as the resignation or replacement of any Agent.

 

 -93-

 



 

11.8            Agents in Their Individual Capacity. Each Agent (and any
successor acting as an Agent) and its Affiliates may make loans to, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with any
Borrower Party (or any of their Subsidiaries or Affiliates) as though such Agent
were not an Agent or a Lender hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates may receive information regarding the Borrower Parties or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that such Agent shall be
under no obligation to provide such information to them. With respect to the
Loans made and all obligations owing to it, an Agent acting in its individual
capacity shall have the same rights and powers under this Credit Agreement as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

11.9            Successor Agents.

 

(a)              Resignation of Administrative Agent.

 

(i)              The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers and subject to the consent of the Borrowers (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(ii)              If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 



 -94-

 

 

(iii)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(b)             Resignation of Other Agents. Any other Agent may, at any time,
resign upon written notice to the Lenders and the Borrowers. If no successor
agent is appointed prior to the effective date of the resignation of the
applicable Agent, then the retiring Agent may appoint, after consulting with the
Lenders and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and shall assume the duties and
obligations of such retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent under this Credit Agreement and the
other Loan Documents. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Credit
Agreement.

 

11.10         Reliance by the Borrowers. The Borrowers shall be entitled to rely
upon, and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by the
Administrative Agent to the Borrowers, so long as the Administrative Agent is
purporting to act in its respective capacity as the Administrative Agent
pursuant to this Credit Agreement, and the Borrowers shall not be responsible or
liable to any Lender (or to any Participant or to any Assignee), or as a result
of any action or failure to act (including actions or omissions which would
otherwise constitute defaults hereunder) which is based upon such reliance upon
Administrative Agent. The Borrowers shall be entitled to treat the
Administrative Agent as the properly authorized Administrative Agent pursuant to
this Credit Agreement until the Borrowers shall have received notice of
resignation, and the Borrowers shall not be obligated to recognize any successor
Administrative Agent until the Borrowers shall have received written
notification satisfactory to them of the appointment of such successor.

 



 -95-

 

 

11.11         Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower Parties)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder) allowed in such judicial proceeding;
and

 

(b)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

  



 -96-

 

 

12.            MISCELLANEOUS.

 

12.1           Amendments. Neither this Credit Agreement (including the exhibits
hereto) nor any other Loan Document to which any Borrower is a party, nor any of
the terms hereof or thereof, may be amended, waived, discharged or terminated,
unless such amendment, waiver, discharge, or termination is in writing and
signed by the Administrative Agent (based upon the approval of the Required
Lenders), or the Required Lenders, on the one hand, and such Borrower on the
other hand; and, if the rights or duties of an Agent are affected thereby, by
such Agent; provided that no such amendment, waiver, discharge, or termination
shall, without the consent of:

 

(a)              each Lender affected thereby:

 

(i)               reduce or increase the amount or alter the term of the
Commitment of such Lender, alter the provisions relating to any fees (or any
other payments) payable to such Lender, or accelerate the obligations of such
Lender to advance its portion of any Borrowing, as contemplated in Section 2.5;

 

(ii)              extend the time for payment for the principal of or interest
on the Obligations, or fees or costs, or reduce the principal amount of the
Obligations (except as a result of the application of payments or prepayments),
or reduce the rate of interest borne by the Obligations (other than as a result
of waiving the applicability of the Default Rate), or otherwise affect the terms
of payment of the principal of or any interest on the Obligations or fees or
costs hereunder;

 

(iii)             release any Liens granted under the Collateral Documents,
except as otherwise contemplated herein or therein, and except in connection
with the transfer of interests in the Borrowers permitted hereunder or in any
other Loan Document; and

 

(b)              all Lenders:

 

(i)               except as otherwise provided by Section 9.5 or 9.10, permit
the cancellation, excuse or reduction of the Unused Capital Commitment or
Capital Commitment of any Included Investor or Designated Investor;

 

(ii)              amend the definition of “Applicable Requirement”, “Available
Commitment”, “Concentration Limit”, “Designated Investor”, “Eligible
Institution”, “Exclusion Event”, “Included Investor”, “Maturity Date”,
“Principal Obligations”, or the definition of any of the defined terms used
therein;

 

(iii)             change the percentages specified in the definition of Required
Lenders herein or any other provision hereof specifying the number or percentage
of the Lenders which are required to amend, waive or modify any rights hereunder
or otherwise make any determination or grant any consent hereunder;

 

(iv)             except in a transaction permitted by this Credit Agreement,
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under (or in respect of) the Loan Documents; or

 

(v)              amend the terms of Section 3.5(b) or this Section 12.1.

 

The Administrative Agent agrees that it will notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment. Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; and (B) Section 8 and Section 9 specify the requirements
for waivers of the Affirmative Covenants and Negative Covenants listed therein,
and any amendment to a provision of Section 8 or Section 9 shall require the
consent of the Lenders or the Administrative Agent that are specified therein as
required for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
the Required Lenders.

 

 -97-

 



 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersede the unanimous consent provisions set forth
herein; (2) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding; and (3) the
Administrative Agent may, in its sole discretion, agree to the modification or
waiver of any of the other terms of this Credit Agreement or any other Loan
Document or consent to any action or failure to act by any Borrower, if such
modification, waiver, or consent is of an administrative nature.

 

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

 

12.2           Sharing of Offsets. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Section 4 or Section 12.5) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of obligations owing
them; provided that:

 

(i)               if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

 

(ii)              the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Credit Agreement (including the application of
funds arising from the existence of a Defaulting Lender), or (B)  any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrowers or any of their Subsidiaries (as to which the provisions of this
paragraph shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

 

 -98-

 



 

12.3           Sharing of Collateral. To the extent permitted by Applicable Law,
each Lender and the Administrative Agent, in its capacity as a Lender, agrees
that if it shall, through the receipt of any proceeds of Collateral or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement which constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Commitment (determined as of the date hereof and regardless of
any change in any Lender’s Commitment caused by such Lender’s receipt of a
proportionately greater or lesser payment hereunder). Each Lender hereby
authorizes and directs the Administrative Agent to coordinate and implement the
sharing of Collateral contemplated by this Section 12.3 prior to the
distribution of proceeds of Collateral or proceeds from the exercise of remedies
under the Collateral Documents prior to making any distributions of such
proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

 

12.4           Waiver. No failure to exercise, and no delay in exercising, on
the part of the Administrative Agent or the Lenders, any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other further exercise thereof or the exercise of
any other right or power. The rights and remedies of the Agents and the Lenders
hereunder and under the Loan Documents shall be in addition to all other rights
provided by Applicable Law. No modification or waiver of any provision of this
Credit Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Borrowers may from time to time enter into agreements amending or changing any
provision of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1. A
waiver on any one or more occasions shall not be construed as a bar to or waiver
of any right or remedy on any future occasion.

 



 -99-

 

 

12.5           Payment of Expenses; Indemnity.

 

(a)             Cost and Expenses. The Borrowers, jointly and severally, shall
pay promptly and in all events within thirty (30) days after the receipt of
written notice from the Administrative Agent (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, including the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP), in connection with the preparation,
negotiation, execution, delivery, syndication and administration of this Credit
Agreement and the other Loan Documents and any amendments, modifications,
addition of Investors, amendments to any Borrower’s Constituent Document,
joinder of Borrowers, or waivers of the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), and
(ii)  all documented out-of-pocket expenses incurred by the Administrative Agent
or any Lender (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Loan Documents, including its rights under this
Section 12.5, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)             Indemnification by the Borrowers. The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of a single
counsel for the Indemnitees), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers), other than such Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Credit Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Credit Facility), (ii) any Loan or the use or proposed
use of the proceeds therefrom, (iii) any actual presence or Release of Hazardous
Materials on or from any property owned or operated by any Borrower or any
Subsidiary thereof, or any Environmental Claim related in any way to any
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Credit Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by any Borrower or any Subsidiary thereof against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Subsidiary has obtained a final
and non-appealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 12.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damage, liabilities
and related expenses arising from any non-Tax claim.

 

 -100-

 



 

(c)             Reimbursement by the Lenders. To the extent that the Borrowers
for any reason fail to indefeasibly pay any amount required under
Section 12.5(a) or Section 12.5(b) to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Principal
Obligations at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), in connection with such capacity.

 

(d)            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

 

(e)             Payments. All amounts due under this Section 12.5 shall be
payable promptly after demand therefor.

 

(f)              Survival. Each party’s obligations under this Section 12.5
shall survive the termination of the Loan Documents and payment of the
Obligations hereunder.

 

12.6           Notice.

 

(a)             Notices Generally. Any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing (except where telephonic instructions or notices
are expressly authorized herein to be given) and shall be deemed to be
effective: (i) if by hand delivery, telecopy or other facsimile transmission, on
the day and at the time on which delivered to such party at the address or fax
numbers specified below; (ii) if by mail, on the day which it is received after
being deposited, postage prepaid, in the United States registered or certified
mail, return receipt requested, addressed to such party at the address specified
below; or (iii) if by FedEx or other reputable express mail service, on the next
Business Day following the delivery to such express mail service, addressed to
such party at the address set forth below; (iv) if by telephone, on the day and
at the time communication with one of the individuals named below occurs during
a call to the telephone number or numbers indicated for such party below; or
(v) if by email, as provided in Section 12.6(b).

 



 -101-

 

 

If to the Borrowers:

 

At the address specified with respect thereto on Schedule I:

 

With a copy to (which shall not constitute notice hereunder):

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Daniel V. Oshinsky

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Email: daniel.oshinsky@srz.com

 

If to Wells Fargo, as Administrative Agent or Lender:

 

Wells Fargo Bank, National Association
550 South Tryon Street, 5th Floor
Charlotte, North Carolina 28202
Attention:       Erin Goldstein
Telephone:     (704) 410-0276
Fax:                (704) 715-1435
Email:            subscription.finance@wellsfargo.com;
                       Erin.S.Goldstein@wellsfargo.com

 

With a copy to (which shall not constitute notice hereunder):

 

Cadwalader, Wickersham & Taft LLP
227 West Trade Street
Charlotte, North Carolina 28202
Attention: Wesley Misson
Telephone: (704) 348-5355
Facsimile: (704) 348-5200
Email: wesley.misson@cwt.com

 

If to any other Lender:

 

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

 

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from the
Borrowers or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

 

 -102-

 



 

(b)             Electronic Communication. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving such notices by
electronic communication. Any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

12.7           Governing Law.

 

This Credit Agreement and any other Loan Document (except, at to any other Loan
Document, as expressly set forth therein), and any claim, controversy or dispute
arising under or related to or in connection therewith, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties will be governed by the laws of the State of New York without regard
to any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

 

12.8          Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury. Any suit, action or proceeding against any Borrower
with respect to this Credit Agreement, the Notes or the other Loan Documents or
any judgment entered by any court in respect thereof, may be brought in the
courts of the State of New York, or in the United States Courts, in each case,
located in the Borough of Manhattan in New York City, pursuant to Section 5-1402
of the New York General Obligations Law, as the Lenders in their sole discretion
may elect and each Borrower hereby submits to the non-exclusive jurisdiction of
such courts for the purpose of any such suit, action or proceeding. Each
Borrower hereby irrevocably consents to the service of process in any suit,
action or proceeding in said court by the mailing thereof by the Lender by
registered or certified mail, postage prepaid, to such Borrower’s address set
forth in Section 12.6. Each Borrower hereby irrevocably waives any objections
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement or the Notes
brought in the courts located in the State of New York, the Borough of Manhattan
in New York City, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT AGREEMENT,
THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND
VOLUNTARY.

 

 -103-

 



 

12.9         Invalid Provisions. If any provision of this Credit Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Credit Agreement, such provision shall be
fully severable and this Credit Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Credit Agreement, and the remaining provisions of this Credit Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

 

12.10       Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

 

12.11       Successors and Assigns; Participations.

 

(a)            Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.11(b), (ii) by way of participation in accordance with
the provisions of Section 12.11(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.11(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 12.11(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that, in each case,
any such assignment shall be subject to the following conditions:

 

(i)              Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and;

 



 -104-

 

 

(B)            in any case not described in Section 12.11(b)(i)(A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding hereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such “Trade
Date”) shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that the Borrowers shall be deemed to have given their
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrowers in a written notice to the
Administrative Agent received prior to such fifth (5th) Business Day.

 

(ii)             Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

 

(iii)            Required Consents. No consent shall be required for any
assignment except to the extent required by Section 12.11(b)(i)(B) and, in
addition:

 

(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender that is an Eligible Assignee;
provided, that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment or an Affiliate
of such Lender.

 

(iv)            Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire if requested by the Administrative Agent.

 

(v)             No Assignment to Certain Persons. No such assignment shall be
made to (A) any Borrower or any Borrower’s Subsidiaries or Affiliates, (B) to
any Defaulting Lender or any of its Affiliates, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) any Ineligible Assignee.

 

 -105-

 



 

(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural Person.

 

(vii)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the Assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full share of all Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Credit Agreement until
such compliance occurs.

 

(viii)         Consequences of Assignment. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 12.11(c), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).

 

(c)             Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

 -106-

 



 

(d)             Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person, an Ineligible Assignee or the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. For the avoidance
of doubt, each Lender shall be responsible for the indemnity under
Section 12.5(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1 that directly affects such Participant and could not
be affected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4 (subject to the
requirements and limitations therein, including the requirements of
Section 4.1(g) (it being understood that the documentation required under
Section 4.1(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 4.9 as if it were an assignee under
Section 12.11(b) and (B) shall not be entitled to receive any greater payment
under Sections 4.1 and 4.5, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 4.9(b) with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 10.3 as though it were a Lender; provided that such Participant agrees
to be subject to Section 12.2 as though it were a Lender.

 

(e)             Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

 -107-

 



 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)           Disclosure of Information. Any Lender may furnish any information
concerning any Borrower in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.17.

 

12.12       Defaulting Lenders.

 

(a)            Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Credit Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

(i)             Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Credit Agreement shall be excluded as set forth in the definition of Required
Lenders.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans; fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; fifth, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their Commitments without giving effect to
Section 12.12(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 12.12(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 -108-

 



 

(iii)           Certain Fees. Each Defaulting Lender shall be entitled to
receive interest for any period during which such Lender is a Defaulting Lender
only to extent allocable to the sum of the outstanding principal amount of the
Loans funded by it.

 

(b)            Defaulting Lender Cure. If the Borrowers and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Commitments (without
giving effect to Section 12.12(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

12.13        All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Credit Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

 -109-

 



 

12.14         Headings.

 

Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Credit Agreement.

 

12.15         Survival.

 

All representations and warranties made by the Borrowers herein shall survive
delivery of the Notes and the making of the Loans.

 

12.16         Full Recourse. The payment and performance of the Obligations
shall be fully recourse to the Borrowers and their properties and assets.
Notwithstanding anything in this Credit Agreement and the Loan Documents to the
contrary, the Obligations shall not be recourse to any Investor, the Adviser
(provided that, for the avoidance of doubt, nothing in this Section 12.16 is in
any way intended to limit or reduce any Investor’s obligations to fund its
Capital Commitment under the related Constituent Document) or any of their
Affiliates (other than the Borrowers) or any of their respective past, present
or future direct or indirect members, partners, shareholders, officers,
directors, agents or employees (the “Non-Recourse Parties”) and the Agents and
Lenders shall not have the right to pursue any claim or action (including
arbitration proceedings) against the Non-Recourse Parties.

 

12.17         Availability of Records; Confidentiality. (a) Each party hereto
acknowledges and agrees that this Credit Agreement, all Loan Documents,
Borrowing Base Certificates, and all other documents, certificates, opinions,
letters of credit, reports, and other material information of every nature or
description, and all transactions contemplated hereunder and thereunder
(collectively, “Transaction Information”) are confidential; provided, it is
acknowledged and agreed that the Administrative Agent may provide to the
Lenders, and that the Administrative Agent and each Lender may provide to any
Affiliate of a Lender that is an Eligible Assignee or Participant or Assignee or
proposed Participant or Assignee and each of their respective officers,
directors, employees, advisors, auditors, counsel, rating agencies and agents or
any other Person as deemed necessary or appropriate in any Lender’s reasonable
judgment, provided such party is advised of the confidential nature of such
information, Transaction Information (including originals or copies of this
Credit Agreement and other Loan Documents), and may communicate all oral
information, at any time submitted by or on behalf of any Borrower Party or
received by the Administrative Agent or a Lender in connection with the Loans,
the Commitments or any Borrower Party; provided further that, prior to any such
delivery or communication, the Lender, Affiliate of a Lender, Participant, or
Assignee, or proposed Participant or Assignee or such other Person, as the case
may be, shall agree to preserve the confidentiality of all data and information
which constitutes Transaction Information or Confidential Information; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments in the Borrowers (collectively, the
“Investor Information”) have been and will be delivered on a confidential basis;
and (y) information with respect to Investments has been and will be delivered
on a confidential basis; (ii) acknowledge and agree that such Investor
Information and information with respect to Investments are Confidential
Information; and (iii) agree that such Investor Information and information with
respect to Investments shall be subject to the provisions of this Section 12.17;
and (c) anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict any such party from disclosing any
Transaction Information or Confidential Information: (i) to their respective
accountants, lawyers and regulators, (ii) to the Investors (iii) with the prior
written consent of, with respect to Transaction Information, all parties hereto,
and with respect to Confidential Information, the Borrowers; (iv) upon the order
of or pursuant to the rules and regulations of any Governmental Authority having
jurisdiction over such party or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (v) in connection with any audit by an independent public
accountant of such party, provided such auditor thereto agrees to be bound by
the provisions of this Section 12.17; (vi) to examiners or auditors of any
applicable Governmental Authority which examines such party’s books and records
while conducting such examination or audit; or (vii) as otherwise specifically
required by Applicable Law, including in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. Notwithstanding the foregoing, the parties hereto (and each of their
respective employees, representatives, or other agents) may disclose to any and
all other person, without limitation of any kind, the U.S. federal, state, and
local tax treatment and tax structure of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure.

 



 -110-

 



 

12.18         Customer Identification Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
that U.S. law requires each U.S. Lender and the Administrative Agent to obtain,
verify and record information that identifies each Borrower (and in certain
circumstances the beneficial owners thereof), which information includes the
name and address of each Borrower (and beneficial owner) and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower (and beneficial owner).

 

12.19         Multiple Counterparts. This Credit Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same agreement, and any of the parties hereto may execute this Credit
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page of this Credit Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

 

12.20         Term of Agreement. This Credit Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent obligations not then due) arising hereunder or under any
other Loan Document shall have been indefeasibly and irrevocably paid and
satisfied in full and all Commitments have been terminated. No termination of
this Credit Agreement shall affect the rights and obligations of the parties
hereto arising prior to such termination or in respect of any provision of this
Credit Agreement which survives such termination.

 

12.21         Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Credit Agreement and any other Loan
Document, the terms of this Credit Agreement shall control; provided that any
provision of the Collateral Documents which imposes additional burdens on any
Borrower or further restricts the rights of any Borrower or any of its
Affiliates or gives the Administrative Agent or Lenders additional rights shall
not be deemed to be in conflict or inconsistent with this Credit Agreement and
shall be given full force and effect.

 

12.22         Keepwell. To the fullest extent permitted by Applicable Law, while
any Obligations are outstanding with respect to a transaction under a Lender
Hedge Agreement, each Keepwell Provider hereby jointly and severally absolutely
and unconditionally undertakes, for the benefit of each Supported Counterparty
and the holder(s) of such Obligations, to provide such funds or other support as
may be needed from time to time to enable each Supported Counterparty to pay
such Obligations with respect to such transaction and to pay such funds to the
holder of such Obligations upon the demand of either the Supported Counterparty
or such holder. The Borrowers agree that this Section 12.22 constitutes a
“keepwell, support, or other agreement” for the benefit of the Supported
Counterparty for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

 -111-

 



 

12.23         Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

(c)             As used in this Section 12.23, the following terms shall have
the respective meanings assigned to them below:

 

(i)            “Affected Financial Institution” means (a) any EEA Financial
Institution or (b) any UK Financial Institution;

 

(ii)            “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable Resolution Authority in respect of any
liability of an Affected Financial Institution;

 



 -112-

 

 

(iii)            “Bail-In Legislation” means, (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law,
regulation, rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings);

 

(iv)            “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

 

(v)            “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway;

 

(vi)           “EEA Resolution Authority” means any public administrative
authority or any person entrusted with public administrative authority of any
EEA Member Country (including any delegee) having responsibility for the
resolution of any EEA Financial Institution;

 

(vii)          “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time;

 

(viii)         “Resolution Authority” means an EEA Resolution Authority or, with
respect to any UK Financial Institution, a UK Resolution Authority;

 

(ix)           “UK Financial Institution” means any BRRD Undertaking (as such
term is defined under the PRA Rulebook (as amended form time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms;

 

(x)            “UK Resolution Authority” means the Bank of England or any other
public administrative authority having responsibility for the resolution of any
UK Financial Institution; and

 



 -113-

 

 

(xi)            “Write-Down and Conversion Powers” means, (a) with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

Remainder of Page Intentionally Left Blank
Signature Page(s) to Follow.

 



 -114-

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 BORROWER:     NMF SLF I,INC.        By: /s/ Shiraz Kajee   Name: Shiraz Kajee
  Title: Authorized Signatory

 



Acknowledged and agreed to with respect to Section 5.4 only:

 

ADVISER:

 

NEW MOUNTAIN FINANCE ADVISERS BDC L.L.C.

 

By: /s/ Shiraz Kajee   Name: Shiraz Kajee   Title: Authorized Signatory

 

Wells Fargo – NMF SLF I – Revolving Credit Agreement

 



 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Sole Lead
Arranger and a Lender

 

 

By: /s/ Michael Henry   Name: Michael Henry   Title: Vice President

 

Wells Fargo – NMF SLF I – Revolving Credit Agreement

 



 

 